Exhibit 10.2

 

 

RECORDED

 

Federal Aviation Administration

 

Date 5-11-06

Time 11:37 a.m.

 

Conveyance Number

44038820

 

By

/s/ V. Dodson

 

 

AIRCRAFT LEASE AGREEMENT
(N742AR)

 

between

 

KEY EQUIPMENT FINANCE INC.,
as Lessor

 

and

 

AHERN RENTALS, INC.
and
DON F. AHERN
as Lessee

 

Dated as of April 20, 2006

 

THIS ORIGINAL DOES NOT CONSTITUTE CHATTEL PAPER AS CONTEMPLATED BY THE
UNIFORM COMMERCIAL CODE

 

FAA Authorization Code

IRN20060420110250

 

International Registration File Number(s):

Airframe

8421

 

 

141155

 

Engine #1

8423

 

 

141156

 

Engine #2

8427

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section 1

 

Purchase and Lease of Aircraft

 

Section 2

 

Conditions to Closing; Closing Covenants

 

Section 3

 

Term, Rent and Payment

 

Section 4

 

Limited Appointment of Agent

 

Section 5

 

Covenants and Warranties

 

Section 6

 

Representations, Warranties and Agreements of Lessee

 

Section 7

 

Net Lease

 

Section 8

 

Return of Aircraft

 

Section 9

 

Liens

 

Section 10

 

Taxes

 

Section 11

 

Registration, Maintenance and Operation; Compliance and Use; Replacement Parts;
Additions; Aircraft Marking

 

Section 12

 

Inspection

 

Section 13

 

Loss or Destruction

 

Section 14

 

Insurance

 

Section 15

 

Indemnification

 

Section 16

 

Assignment and Sublease

 

Section 17

 

[RESERVED]

 

Section 18

 

Events of Default

 

Section 19

 

Remedies

 

Section 20

 

Performance of Obligations of Lessee by Lessor

 

Section 21

 

Intent

 

Section 22

 

Notices

 

Section 23

 

Purchase and Renewal Options

 

Section 24

 

Transaction Expenses

 

Section 25

 

Miscellaneous

 

Section 26

 

Amendments

 

Section 27

 

Jury Trial Waiver

 

Section 28

 

Truth in Leasing

 

 

TABLE OF ATTACHMENTS

 

EXHIBIT A

 

Definitions

 

EXHIBIT B

 

Warranty Bill of Sale

 

Lease Supplement 1

 

Schedule 1 to Lease Supplement 1

 

 

 

Schedule 2 to Lease Supplement 1

 

 

 

Schedule 2-A to Lease Supplement 1

 

Lease Supplement 2

 

Purchase Documentation; Aircraft Markings

 

 

--------------------------------------------------------------------------------


 

C#:  27645

L#:  27642

Ls#:  8800531987

 

[g15551kk01i001.jpg]

Aircraft Lease Agreement (Tax Lease)

 

THIS AIRCRAFT LEASE AGREEMENT (together with all supplements, exhibits and
certificates attached hereto, the “Lease”) is made and entered into as of
April 20, 2006 by and between KEY EQUIPMENT FINANCE INC., a Michigan
corporation, as lessor (“Lessor”), with a place of business at 1000 South
McCaslin Boulevard, Superior, CO 80027, and AHERN RENTALS, INC., a Nevada
corporation (sometimes referred to as “Ahern”), and Don F. Ahern, an individual,
as joint lessees (Ahern and Don F. Ahern each a “Lessee” and collectively
“Lessees”), with its principal place of business at 4241 S. Arville St, Las
Vegas, NV 89103-3713. Certain capitalized terms as used in this Lease are
defined in Exhibit A hereto, and such definitions are hereby incorporated herein
and made a part hereof as though set forth herein in full.

 

Section 1 — Purchase and Lease of Aircraft.

 

Subject to the satisfaction of each condition set forth below, Lessor hereby
agrees to purchase the Aircraft from the Supplier and to lease the same to
Lessee and Lessee hereby agrees to lease the same from Lessor for the Basic Term
hereof pursuant to the terms and conditions of this Lease. This Lease provides
an International Interest in the Aircraft in favor of the Lessor. The parties
hereto agree that the obligations of the Lessees are joint and several. Each
reference to the term “Lessee” shall be deemed to refer to each of the Lessees;
each representation and warranty made by Lessee shall be deemed to have been
made by each such party; each covenant and undertaking on the part of Lessee
shall be deemed individually applicable with respect to each such party; and
each Event of Default shall be determined with respect to each such party.
Separate action or actions may be brought and prosecuted against any Lessee
whether an action is brought against any other Lessee or whether any other
Lessee is joined in any such action or actions. Each Lessee waives any right to
require Lessor to: (a) proceed against any other party; (b) proceed against or
exhaust any security held from any other party; or (c) pursue any other remedy
in Lessor’s power whatsoever. Notices hereunder required to be provided to
Lessee shall be effective if provided to any Lessee. Any consent on the part of
Lessee hereunder shall be effective when provided by any Lessee and Lessor shall
be entitled to rely upon any notice or consent given by any Lessee as being
notice or consent given by Lessee hereunder.

 

Section 2 — Conditions to Closing; Closing Covenants.

 

(a)                                  Lessor’s obligations to purchase the
Aircraft from the Supplier and to lease the Aircraft to Lessee are both subject
to and conditioned upon (i) the representations and warranties of the Lessee
contained herein being true and accurate as of the Acceptance Date and (ii) the
Lessor receiving on or prior to the Acceptance Date, all of the following in
form and substance satisfactory to it:

 

(i)                                     the Purchase Documents duly executed and
accompanied by evidence of authenticity and authority;

 

(ii)                                  evidence of reservation of an “N” number
for the Aircraft, together with an assignment of Lessee’s rights in such “N”
number to Lessor unless an “N” number has already been assigned and will be
retained;

 

(iii)                               evidence that the Aircraft has been duly
certified as to type and airworthiness by the FAA in the form of a Standard
Airworthiness Certificate (FAA AC Form 8100-2) issued by the FAA;

 

(iv)                              four (4) duly executed originals of the Lease,
including, Lease Supplement 1, Lease Supplement 2 and all schedules and exhibits
thereto, all in proper form for filing with the FAA;

 

(v)                                 (A) such organizational documents for Lessee
as requested by Lessor, (B) a certificate or certificates executed by an
authorized representative of the Lessee certifying that the execution, delivery
and performance of this Lease, the Purchase Documents, the applicable FAA
documents and the transactions contemplated hereby and thereby have been
authorized by all necessary action on the part of the Lessee, and (C) an
incumbency certificate of the Lessee containing the name(s), title(s) and
specimen signatures of the person(s) authorized to execute and deliver such
documents on behalf of Lessee;

 

(vi)                              certificate(s) of insurance as to the coverage
required under Section 14 hereof, accompanied, if requested by Lessor, by the
applicable policies and report(s) of insurance broker(s) or underwriter(s) as to
the conformity of such coverage with such requirements;

 

1

--------------------------------------------------------------------------------


 

(vii)                           evidence that each of the Lessee and the
Supplier is a registered user entity and has appointed an administer with the
International Registry, that all such parties have been approved as such by the
registrar of the International Registry and that each such administer, if
requested by Lessor, has consented to FAA Counsel as its professional user
entity to act on such parties behalf for purposes of consenting to the
registration of the International Interest provided for in the Aircraft by this
Lease and the Warranty Bill of Sale with the International Registry, as
applicable, and that FAA Counsel has received in escrow the executed FAA AC
Form 8050-2 Aircraft Bill of Sale (the “Bill of Sale”) by Supplier in the name
of Lessor,AC Form 8050-1 Aircraft Registration Application in the name of Lessor
(the “Registration Application”) (except for the pink copy which will be
available to be placed on the Aircraft upon acceptance thereof), and FAA AC
Form 8050-135 FAA Entry Point Filing International Registry, releases, consents
and discharges in form and substance satisfactory to Lessor, FAA Counsel and/or
Lessor’s counsel of any Liens, such other bills of sale, in the form of FAA AC
Form 8050-2, the Warranty Bill of Sale, filing forms, or otherwise, as are
necessary, in the opinion of Lessor’s counsel and/or FAA Counsel to vest good
and marketable title to the Aircraft in the name of Lessor, and three
(3) executed originals of the Lease and Lease Supplements 1 and 2, all the
foregoing (except for the Warranty Bill of Sale) being in proper form for filing
with the FAA;

 

(viii)                        certificate(s) of good standing for Lessee from
the state of its organization and the state in which Lessee’s chief executive
offices and principal place of business are located if requested by the Lessor;

 

(ix)                                an opinion of counsel for Lessee in form and
substance satisfactory to Lessor and its counsel if requested by Lessor;

 

(x)                                   an opinion of FAA counsel in form and
substance satisfactory to Lessor and its counsel;

 

(xi)                                evidence of filing of such UCC financing
statements and registration with the International Registry of Lessor’s
International Interest and of the Warranty Bill of Sale in the Aircraft
(including the Airframe and each Engine) as deemed appropriate by Lessor’s
counsel;

 

(xii)                             Evidence of the payment of a documentation fee
to Lessor;

 

(xiii)                          Payment of all fees and disbursements (including
attorneys’ fees) incurred by Lessor in the negotiation and filing of
documentation; and

 

(xiv)                         collateral assignment(s) to Lessor of any and all
subleases, management agreements, interchange agreements, charter agreements,
purchase agreements and any other present and future agreements of any kind
whatsoever relating to the Aircraft or any part thereof (which assignments shall
include Lessee’s International Interest and associated rights therein relating
to the Aircraft but shall not include any obligations, liabilities and/or duties
of any kind whatsoever of Lessee or any other party, person or entity of any
kind whatsoever in connection therewith or related thereto) and, if requested by
Lessor, evidence of the registration with the International Registry of the
assignment of the International Interest and associated rights of Lessee in such
agreements; and

 

(xv)                            Such other documents as Lessor may reasonably
request.

 

Section 3 — Term, Rent and Payment.

 

(a)                                  Term. This Lease will commence on the
Acceptance Date and will continue, unless earlier terminated pursuant to the
provisions hereof, until and including the Expiration Date stated in Schedule 2
or, if extended in accordance with the terms hereof, until the end of any
Renewal Term.

 

(b)                                 Rent. Rent payable for the Basic Term
(“Basic Rent”) will commence on the Acceptance Date. Lessee will pay Basic Rent
to Lessor at its address stated below its signature, except as otherwise
directed by Lessor, and in the amounts and at such intervals as set forth in
Schedule 2-A to Lease Supplement 1.

 

(c)                                  Supplemental Rent. Lessee will pay to
Lessor when due all amounts other than Basic Rent that are payable hereunder
(all such amounts being referred to herein as “Supplemental Rent”). Basic Rent
and Supplemental Rent are referred to herein together as “Rent.” The expiration
or other termination of Lessee’s obligation to pay Basic Rent hereunder will not
terminate, limit or modify the obligations of Lessee with respect to
Supplemental Rent, which will survive such expiration or other termination.

 

(d)                                 Holdover. Lessee’s obligation to pay Rent
will continue until the Aircraft is returned to the Lessor in accordance with
and in the condition required by Sections 8 and 11 hereof.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Late Payments. All amounts payable to
Lessor hereunder that are not paid when due will accrue interest at the

Late Payment Rate for the number of days actually elapsed from the due date
until paid in full. In addition, if Lessee fails to remit any Basic Rent on the
date such amount is due, Lessee will pay Lessor a late charge equal to the
lesser of five percent of such delinquent amount or the maximum amount permitted
by law. Lessee acknowledges and agrees that the late charge is an estimate of
the costs Lessor will incur as a result of the late payment and is reasonable in
amount.

 

(f)                                    Payments. All amounts required to be paid
to Lessor hereunder will be made in immediately available United States funds.

 

Section 4 — Limited Appointment of Agent.

 

Lessor hereby appoints Lessee as Lessor’s agent for the sole and limited purpose
of accepting delivery of the Aircraft from the Supplier. The execution by Lessee
of Lease Supplement 1 will evidence that the Aircraft is leased under, and is
subject to all of the terms, provisions and conditions of, this Lease and will
constitute Lessee’s unconditional and irrevocable acceptance of the Aircraft for
all purposes of this Lease.

 

Section 5 — Covenants and Warranties.

 

(a)                                  Quiet Enjoyment. So long as no Default or
Event of Default has occurred and is continuing, Lessee will peaceably hold and
quietly enjoy the Aircraft without interruption by Lessor or any person or
entity claiming through Lessor.

 

(b)                                 Disclaimer of Warranties. LESSOR MAKES NO
WARRANTIES, EXPRESS OR IMPLIED, AS TO ANY MATTER WHATSOEVER, INCLUDING TITLE TO,
DESIGN, OPERATION, CONDITION, OR QUALITY OF THE MATERIAL OR WORKMANSHIP IN, THE
AIRCRAFT OR ANY PART THEREOF, ITS MERCHANTABILITY OR ITS FITNESS FOR ANY
PARTICULAR PURPOSE, THE ABSENCE OF LATENT OR OTHER DEFECTS (WHETHER OR NOT
DISCOVERABLE), LACK OF INFRINGEMENT ON ANY PATENT, TRADEMARK OR COPYRIGHT, AND
LESSOR HEREBY DISCLAIMS ALL SUCH WARRANTIES; IT BEING UNDERSTOOD THAT THE
AIRCRAFT IS LEASED TO LESSEE “AS IS, WHERE IS.” LESSEE HAS MADE THE SELECTION OF
THE AIRCRAFT FROM THE SUPPLIER BASED ON ITS OWN JUDGMENT AND EXPRESSLY DISCLAIMS
ANY RELIANCE ON ANY STATEMENTS OR REPRESENTATIONS MADE BY LESSOR. IN NO EVENT
WILL LESSOR BE LIABLE FOR ANY INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES.

 

(c)                                  Vendor Warranties. So long as an Event of
Default or Default hereunder shall not have occurred and be continuing, and so
long as the Aircraft is subject to this Lease and Lessee is entitled to
possession of the Aircraft hereunder, Lessor appoints Lessee as Lessor’s agent
and authorizes Lessee, at Lessee’s expense, for sole purpose of asserting for
Lessor’s account, all rights and powers of Lessor under any manufacturer’s,
vendor’s or dealer’s warranty on the Aircraft or any part thereof (including any
warranty of Manufacturer or Supplier). Notwithstanding the foregoing, Lessee
will not attempt to enforce any such performance by legal proceeding without
Lessor’s prior written approval.

 

Section 6 — Representations, Warranties and Agreements of Lessee.

 

(a)                                  Due Organization. Lessee has the form of
business organization indicated in the caption of this Lease, and is duly
organized and existing in good standing under the laws of its state of
organization and is duly qualified to do business wherever necessary to carry on
its present business and operations, including the Primary Hangar Location and
to own its property.

 

(b)                                 Due Authorization; No Violation. This Lease
has been duly authorized by all necessary action on the part of Lessee
consistent with its form of organization, does not require any further
shareholder, member or partner approval, does not require the approval of, or
the giving notice to, any federal, state or foreign governmental authority
(including the Department of Transportation and/or the FAA) and does not
contravene any law or violate any judgment or order binding on Lessee or
contravene any provision of or constitute a default or result in the creation of
any Lien, charge, security interest or other encumbrance (other than a Permitted
Lien) under any certificate or articles of incorporation or organization or
bylaws or partnership certificate or limited liability company agreement, as
applicable, or any agreement, indenture, or other instrument to which Lessee is
a party or by which it may be bound.

 

(c)                                  Enforceability. This Lease has been duly
executed and delivered by authorized officers or partners or members or
managers, as applicable, of Lessee and constitutes the legal, valid and binding
obligation of Lessee enforceable in accordance with its terms.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Financial Statements. Lessee agrees to
furnish Lessor:

 

(i)                                     as soon as available, and in any event
within ninety (90) days after the last day of each fiscal year of Lessee, a copy
of the balance sheet of Ahern as of the end of such fiscal year, and related
statements of income and retained earnings of Ahern for such fiscal year, all in
reasonable detail prepared in accordance with generally accepted accounting
principles consistently applied and audited by an independent certified public
accounting firm of recognized standing and which is reasonably acceptable to
Lessor, each on a comparative basis with corresponding statements for the prior
fiscal year;

 

(ii)                                  within forty-five (45) days after the last
day of each fiscal quarter of Ahern (except the last fiscal quarter for any
fiscal year), a copy of the balance sheet of Ahern as of the end of each such
quarter, and statement of income and retained earnings covering the fiscal year
to date of Ahern, each on a comparative basis with the corresponding period of
the prior year, all in reasonable detail and certified by the treasurer or
principal financial officer of Ahern; and

 

(iii)                               within thirty (30) days after the date on
which they are filed, all reports, forms and other filings, if any, required to
be made by Ahern to the Securities and Exchange Commission (“SEC”) or (in
respect of the Aircraft or the Lease) the FAA, including any SEC Forms 10-K and
10-Q and related reports or documents. All credit, financial and other
information provided by Ahern or at Ahern’s direction is, and all such
information hereafter furnished will be, true, correct and complete in all
material respects.

 

(iv)                              (a) as soon as available, and in any event
within ninety (90) days after December 31st of each calendar year, a signed
personal financial statement of Don F. Ahern (which shall include, among other
things, a disclosure of all assets, liabilities and contingent liabilities of
Don F. Ahern), which personal financial statement shall be in form and substance
satisfactory in all respects to Lessor; and (b) within thirty (30) days after
the filing by Don F. Ahern of his federal income tax returns for a given year,
true and accurate signed copies of any such federal income tax returns,
including all schedules thereto, and, in addition, provided that Don F. Ahern
has filed for an individual income tax filing extension, within thirty (30) days
after the filing by Don F. Ahern a true and accurate signed copy of IRS
Form 4868 ‘Application for Automatic Extension of Time to File U.S. Individual
Income Tax Return; and

 

(v)                                 promptly, such additional financial and
other information as Lessor may from time to time reasonably request.

 

(e)                                  Furnishing of Information. Lessee agrees
that it will furnish Lessor from time to time with such information relating to
Lessee, its subsidiaries and affiliates, financial or otherwise, as Lessor
reasonably requests.

 

(f)                                    Location of Chief Executive Office;
Lessee Name. The chief executive office and principal place of business of
Lessee is located at the address set forth in Schedule 2, Lessee’s full and
accurate legal name is as stated in the first paragraph of this Lease, and the
organizational number of Lessee is as set forth in the signature block below.
Lessee agrees to give Lessor thirty (30) days’ prior written notice of any
relocation of its chief executive office and of any change in its name, identity
or state of organization. Within the previous six (6) years Lessee has not
changed its name, done business under any other names, changed its chief place
of business from its present location or merged or been the surviving entity of
any merger.

 

(g)                                 Documents on Board. A current and valid
Registration Application or Certificate of Aircraft Registration, and a copy of
this Lease and the Lease Supplements, will be kept on board the Aircraft at all
times during the Term.

 

(h)                                 Litigation. There are no proceedings pending
or, to Lessee’s knowledge, threatened against or affecting Lessee or any of its
property before any court, administrative officer or administrative agency that
would, directly or indirectly, (i) adversely affect or impair the title of
Lessor to the Aircraft, or (ii) if decided adversely, affect the financial
condition or operations of Lessee or the ability of Lessee to perform its
obligations under this Lease.

 

(i)                                     No Adverse Mortgages. Lessor’s right,
title and interest in and to the Aircraft and the Rent will not be adversely
affected or impaired by, and no lien will attach to the Aircraft as a result of,
the terms of any existing mortgage, loan agreement or indenture or any other
contract, agreement or instrument to which Lessee is a party, or under which
Lessee or any of its property is or may become bound.

 

(j)                                     Taxes. Lessee has filed or caused to be
filed and (except as otherwise provided herein) will continue to file all
required federal, state and local tax returns, and has paid or caused to be paid
and will continue to pay all taxes that are due and payable with respect to its
business and assets (except if being contested in good faith and if adequate
reserves for the payment thereof have been established).

 

4

--------------------------------------------------------------------------------


 

(k)                                  Filing. Except for (i) registration of the
Aircraft with the FAA, (ii) filing and recording of the Lease and related
documents pursuant to the Act, including the filing with the FAA of an AC
Form 8050-135 with respect to the International Interest provided for in the
Aircraft (including the Airframe and each Engine) by this Lease and with respect
to the Warranty Bill of Sale and effecting the registration of such
International Interest and the Warranty Bill of Sale with the International
Registry and (iii) filing of a financing statement under the UCC, no further
action, including any filing, registration or recording of any document, is
necessary or advisable in order to establish and perfect Lessor’s title to and
interest in, the Aircraft, as against Lessee and/or any other Person.

 

(l)                                     Good Title. Lessor is or, as of the
Acceptance Date, will be the owner of the Aircraft and has or, as of the
Acceptance Date, will have good and marketable title to the Aircraft free and
clear of all Liens other than Permitted Liens.

 

(m)                               Records. Lessee has reviewed all Records with
respect to the operation and maintenance of the Aircraft prior to the Acceptance
Date and such Records have been kept in accordance with the requirements of the
FAA rules and regulations and industry standards. Lessee will maintain all such
Records during the Term in accordance with the requirements of the FAA, any
Manufacturer’s maintenance programs or requirements, and Sections 8 and 11 of
this Lease.

 

(n)                                 Claims. Lessee has no pending claims and
Lessee has no knowledge of any facts upon which a future claim may be based, in
each case for breach of warranty or otherwise, against any prior owner, any
Manufacturer, or any Supplier of the Airframe, any Engine, any Propeller or any
Parts.

 

(o)                                 U.S. Citizen. The Lessee is now and at all
times during the Term will continue to be a “citizen of the United States”
within the meaning of 49 USC § 40102(a)(15) of the Act.

 

(p)                                 Engines. Each of the Engines has 550HP or
greater rated takeoff horsepower or the equivalent of such horsepower and, if a
jet propulsion engine, has at least 1750 lbs of thrust or its equivalent.

 

(q)                                 Charges. All sales, use, documentation or
similar taxes, fees or other charges due and payable on or prior to the date
hereof with respect to the sale to and purchase by the Lessor of the Aircraft
and/or the leasing of the Aircraft by Lessor to Lessee have been paid in full.

 

(r)                                    Aircraft. The Lessee has selected the
Aircraft, Manufacturer, Supplier, and all maintenance facilities to be used in
connection with the Aircraft. Lessee hereby assigns to Lessor any and all rights
relating to the Aircraft which Lessee has acquired or hereafter acquires from
the Manufacturer or any other entity; provided, Lessor will have no right to
exercise such right except upon the occurrence, and during the continuation of,
a Default or an Event of Default.

 

(s)                                  Insolvency, Fair Consideration. Lessee is
not insolvent within the meaning of any applicable state or federal law.

 

Section 7 — Net Lease.

 

THE LEASE IS A NET LEASE. LESSEE’S OBLIGATIONS TO PAY RENT AND PERFORM ITS
OBLIGATIONS HEREUNDER ARE ABSOLUTE, IRREVOCABLE AND UNCONDITIONAL AND WILL NOT
BE SUBJECT TO ANY RIGHT OF SETOFF, COUNTERCLAIM, DEDUCTION, DEFENSE OR ANY RIGHT
LESSEE MAY HAVE AGAINST THE SUPPLIER, MANUFACTURER, LESSOR OR ANY OTHER PERSON;
PROVIDED, HOWEVER, THAT NOTHING HEREIN WILL PRECLUDE LESSEE FROM ASSERTING ANY
SUCH CLAIMS IN A SEPARATE CAUSE OF ACTION. EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, THIS LEASE WILL NOT TERMINATE, NOR WILL THE OBLIGATIONS OF
LESSEE BE AFFECTED, BY REASON OF ANY DEFECT IN OR DAMAGE TO, OR ANY LOSS OR
DESTRUCTION OF, THE AIRCRAFT OR ANY PART THEREOF FROM WHATSOEVER CAUSE, OR THE
INVALIDITY OR UNENFORCEABILITY OR LACK OF DUE AUTHORIZATION OF THIS LEASE OR
LACK OF RIGHT, POWER OR AUTHORITY OF LESSOR TO ENTER INTO THIS LEASE, OR FOR ANY
OTHER CAUSE, WHETHER SIMILAR OR DISSIMILAR TO THE FOREGOING, ANY PRESENT OR
FUTURE LAW OR REGULATION TO THE CONTRARY NOTWITHSTANDING, IT BEING THE EXPRESS
INTENTION OF LESSOR AND LESSEE THAT ALL RENT PAYABLE TO LESSOR HEREUNDER WILL
BE, AND CONTINUE TO BE, PAYABLE IN ALL EVENTS UNLESS AND UNTIL THE OBLIGATION TO
PAY THE SAME ARE FULLY SATISFIED PURSUANT TO THE EXPRESS PROVISIONS HEREOF.
LESSEE UNDERSTANDS AND AGREES THAT NEITHER THE SUPPLIER OR THE MANUFACTURER, NOR
ANY SALES REPRESENTATIVE OR OTHER AGENT OF EITHER OF THEM, IS AN AGENT OF LESSOR
OR IS AUTHORIZED TO WAIVE OR ALTER ANY TERM OR CONDITION OF THIS LEASE, AND NO
SUCH WAIVER OR ALTERATION WILL VARY THE TERMS HEREOF. LESSOR IS NEITHER A
SUPPLIER NOR A MANUFACTURER, AND LESSOR IS NOT RESPONSIBLE FOR REPAIRS, SERVICE
OR DEFECTS IN THE AIRCRAFT OR ANY PART

 

5

--------------------------------------------------------------------------------


 

THEREOF. LESSEE AGREES NOT TO ASSERT AGAINST LESSOR ANY CLAIMS OR DEFENSES
LESSEE MAY HAVE WITH RESPECT TO THE AIRCRAFT OR ANY PART THEREOF, AND
UNDERSTANDS THAT IT MAY ASSERT SUCH CLAIMS AGAINST THE SUPPLIER OR MANUFACTURER.

 

Section 8 — Return of Aircraft.

 

(a)                                  Condition Upon Return. Upon the expiration
or other termination of this Lease (whether following an Event of Default or
otherwise), unless Lessee shall have purchased the Aircraft in accordance with
the terms hereof, Lessee, at its own expense, will return the Aircraft
(including the Engines) to Lessor at a location specified by the Lessor within
the continental United States with no deferred maintenance items outstanding and
in the condition in which the Aircraft is required to be maintained pursuant to
the terms of this Lease. Without limiting the generality of the foregoing, upon
return the Aircraft will:

 

(i)                                     be duly certified by the FAA as
airworthy;

 

(ii)                                  be free and clear of all Liens other than
Permitted Liens;

 

(iii)                               be in the same configuration, in the same
operating and physical condition, with all systems operating normally, and in
good appearance (in each case, ordinary wear and tear excepted) as when
delivered to Lessee hereunder;

 

(iv)                              be in compliance with all so-called
“mandatory,” “alert” and (to the extent applicable to Lessee, or its operations)
“highly recommended” service bulletins, service letters, modification kits, and
similar notices and components issued, supplied, or available by or through the
Manufacturer, and with all “airworthiness alerts” and airworthiness or other
directives, circulars, operator bulletins and instructions and all other
applicable service, maintenance, repair and overhaul regulations issued by the
FAA or similar regulatory agency having authority; and

 

(v)                                 otherwise be in the condition required under
this Lease.

 

(b)                                 Overhaul-General. At the time of return:

 

(i)                                     the Airframe (including the landing
gear) will not have been operated more than one-half of the allowable time
between major airframe overhauls or major block maintenance before the next
major airframe overhaul or major block maintenance, whichever then applies, in
accordance with Lessee’s then approved overhaul and/or maintenance program
authorized by and performed to FAA requirements applicable to Lessee or the
Airframe, and will have no less than half life (as measured by reference to
calendar, phase, periodic maintenance, and/or inspection standards) remaining on
any life limited Airframe Part or component (including the landing gear) before
overhaul or replacement; and

 

(ii)                                  each Engine will not have been operated
more than one-half of the allowable time remaining before overhaul (both hot and
cold sections as measured by reference to calendar, phase, periodic maintenance,
and/or inspection standards) and all cycle limited Parts or time controlled
components of each Engine will not have been operated more than one-half the
allowable cycles or time remaining before replacement; said Engine overhaul and
Engine Parts and components replacement to be performed in accordance with
Lessee’s then approved engine overhaul and parts and components replacement
program authorized by and performed to FAA requirements applicable to Lessee;
and

 

(iii)                               Lessee will have performed all inspections
and scheduled maintenance required to be performed on the Airframe,
Propeller(s), Engines and all life limited Parts and components within one
hundred eighty (180) days after the date of return and one hundred fifty (150)
hours of additional operation after the hour of return.

 

(c)                                  Overhaul-Airframe.

 

(i)                                     If the conditions set forth in Sections
8(b)(i) and (iii) hereof are not met, Lessee will pay Lessor a dollar

amount computed by multiplying (A) Lessor’s then current cost for such major
overhaul or major block maintenance as the case may be (such cost being the then
current rates charged by an airframe overhaul facility approved by the
Manufacturer and acceptable to Lessor, together with all costs associated with
such overhaul), times (B) a fraction of which (x) the numerator is the excess of
the number of hours since the last such major overhaul or major block
maintenance, as the case may be, over fifty percent (50%) of the number of hours
of allowable time between major overhauls or major block maintenance and (y) the
denominator is the total number of hours of such allowable time.

 

6

--------------------------------------------------------------------------------


 

(ii)                                  If the life limited Parts or components
requirement contained in Section 8(b) hereof are not met, Lessee will pay to
Lessor with respect to each Part or component for which said requirement is not
met the dollar amount obtained by multiplying (A) the ratio that the life
expended in excess of half-life bears to the total allowable life for such
Part or component by (B) Lessor’s cost of replacement of such Part or component.
Lessor’s cost of replacement of such Part or component will include Lessor’s
then current cost of purchasing the Part or component itself and all of Lessor’s
then current costs associated with the replacement.

 

(d)                                 Overhaul-Engine.

 

(i)                                     If the conditions specified in clause
(ii) and/or (iii) of Section 8(b) hereof are not met with respect to the
Engines, Lessee will pay to the Lessor with respect to each Engine for which
said conditions are not met the dollar amount per Engine obtained by multiplying
(A) the ratio that the time accumulated since half time bears to the time
allowable between overhauls by (B) Lessor’s cost for overhaul of such Engine
(such Lessor’s cost being the then current rates charged by an engine overhaul
facility approved by the Manufacturer and acceptable to Lessor, together with
all costs associated with such overhaul).

 

(ii)                                  If the conditions specified in clause
(ii) and/or (iii) of Section 8(b) hereof are not met with respect to Engine
cycle limited Parts and time controlled components, Lessee will pay to Lessor
with respect to each Engine for which said requirement is not met the dollar
amount per Part or per component, as applicable, obtained by multiplying (A) the
ratio that the time (or cycles) accumulated since half time (or one-half the
allowable cycles) bears to the time (or cycles) allowable between replacements
by (B) Lessor’s cost of replacement of the part (or component). Lessor’s cost of
replacement of a part or component will include Lessor’s then current cost of
purchasing the part or component itself and all of Lessor’s then current costs
associated with the replacement.

 

(e)                                  Fuel; Records. Upon the return of the
Aircraft:

 

(i)                                     each fuel tank will contain the same
quantity of fuel as was contained in such tank when the Aircraft was delivered
to Lessee on the Acceptance Date, which will be presumed to be fifty percent
(50%) of full capacity unless otherwise specified in the Purchase Documents. If
the fuel tank(s) contain less than such amount, Lessee will pay to Lessor the
cost, at the then current market price of fuel, of the amount of fuel necessary
to bring the fuel level to the required amount; and

 

(ii)                                  Lessee will deliver all Records to Lessor.
If any Records are missing or incomplete, Lessor will have the right to cause
any such Records to be reconstructed at the sole expense of Lessee.

 

(f)                                    Storage. Upon the expiration or other
termination of the Lease and for two (2) months thereafter, Lessee will, if
requested by Lessor, permit Lessor to store the Aircraft at the Primary Hangar
Location as described in Schedule 2. During such storage period Lessor will, at
Lessor’s cost and expense unless a Default or Event of Default has occurred and
is continuing, keep the Aircraft properly hangared, and Lessee will permit
Lessor or any person designated by Lessor, including the authorized
representative or representatives of any prospective purchaser, lessee or user
of the Aircraft to inspect the same. Lessee will not be liable, except in the
case of the negligence or intentional misconduct of Lessee or of its employees
or agents, for injury to, or the death of, any person exercising, either on
behalf of Lessor or any prospective purchaser, lessee or user, the rights of
inspection granted hereunder. Unless a Default or Event of Default has occurred
and is continuing, Lessor will bear the risk of loss and will pay any and all
expenses connected with insuring and maintaining the Aircraft during such
storage period. The cost of storage, hangaring, insuring and maintaining the
Aircraft, and the risk of loss to the Aircraft, under this section will be for
Lessee’s account if a Default or Event of Default has occurred and is
continuing. Notwithstanding the foregoing, upon the cancellation or termination
of the Lease in connection with an Event of Default, the storage period provided
for in this paragraph and the obligations of Lessee regarding risk of loss,
maintenance and its obligations to hangar and insure the Aircraft shall continue
so long as Lessor is pursuing its rights and remedies as a result of such Event
of Default.

 

(g)                                 Return of Engines. If, notwithstanding the
requirement set forth in Section 8(a) that Lessee return the Engines to Lessor,
Lessee wishes to return the Aircraft with an engine other than an Engine
installed on the Airframe and if Lessor is willing in its sole reasonable
discretion to accept such engine, then concurrently with such return Lessee
will, at its sole expense, furnish Lessor with (i) a full warranty bill of sale,
in form and substance satisfactory to Lessor, with respect to each such
engine,(ii) a written opinion of FAA Counsel to the effect that such engine is
free and clear of all Liens other than Lessor’s Liens. Lessee shall and take all
such other steps as are necessary to effect the registration of such sale with
the International Registry. Upon receipt of the bill of sale and opinion, unless
a Default or Event of Default has occurred and is continuing, Lessor will
transfer to Lessee on an “AS-IS, WHERE-IS” BASIS WITHOUT ANY

 

7

--------------------------------------------------------------------------------


 

REPRESENTATION OR WARRANTY BY LESSOR (OTHER THAN AS TO LESSOR’S LIENS), all of
Lessors right, title and interest in and to the Engine that was replaced by the
engine.

 

(h)                                 Inspection Prior to Return. Not more than
ninety (90) days prior to the Expiration Date, upon the written request of
Lessor, Lessee will, at its sole expense, (i) review the maintenance records of
the Aircraft to determine if the Aircraft is in the condition required by the
Lease, and (ii) deliver to Lessor a written certificate (x) certifying that the
Aircraft is in the condition required by the Lease according to the maintenance
records for such Aircraft, or (y) if the maintenance records so indicate,
certifying that maintenance or repairs are required and specifying what
maintenance or repair is required in order to bring the Aircraft to the required
condition.

 

(i)                                     Survival. The provisions of this
Section 8 will survive the expiration or other termination of this Lease and the
return of the Aircraft for any reason whatsoever.

 

(j)                                     Injunctive Relief. Without limiting any
other terms or conditions of this Lease, the provisions of this Section 8 are of
the essence in this Lease, and upon application to any court of equity having
jurisdiction, Lessor will be entitled to a decree against Lessee requiring
specific performance of the covenants of Lessee set forth in this Section 8.

 

(k)                                  Excess Use. Upon the return of the Aircraft
to the Lessor, Lessor and Lessee shall consult for the purpose of determining
the Excess Use Amount (as defined below), if any, and an amount so agreed upon
in writing between Lessor and Lessee shall be binding on both parties. The
“Excess Use Amount” shall mean the amount, if any, by which (i) the fair market
sales value of the Aircraft (determined pursuant to Section 23 (c) without
Excess Hours, exceeds (ii) the fair market sales value of the Aircraft
(determined pursuant to Section 23 (c)) with Excess Hours (and as to this
Section 8 (k) (ii), without making the assumption in Section 23 (c) (iii). If
Lessor and Lessee fail to agree within ten (10) days after the return of the
Aircraft to Lessor, then Lessor shall appoint an independent appraiser
(reasonably acceptable to Lessee) to determine the Excess Use Amount. Lessee
agrees to pay the costs and expenses of any such determination and appraisal.
The independent appraiser shall be required to complete such determination as
promptly as practical, but in any event, not later than thirty (30) days after
the date on which it is appointed. A final determination by the independent
appraiser regarding the extent of the Excess Use Amount, if any, shall be
binding on Lessor and Lessee. Lessee shall pay to Lessor within ten (10) days of
determination an amount equal to the Excess Use Amount.

 

Section 9 — Liens.

 

Lessee will not directly or indirectly, voluntarily or involuntarily, create,
incur, assume or suffer to exist any Liens other than Permitted Liens on or with
respect to the Aircraft or any part thereof, Lessor’s title thereto, or any
interest of Lessor therein, and Lessee will promptly, at its own expense, take
such action as Lessor deems necessary or advisable to duly discharge any such
Lien. If Lessee fails to take action to discharge or remove any such Lien,
Lessor may take such action as it deems necessary or appropriate to discharge or
remove such Lien. Lessee will reimburse Lessor on demand for any costs incurred
by Lessor in connection with such action. Lessor’s rights hereunder are in
addition to, and not in derogation of, any other rights Lessor may have
hereunder, at law, or in equity.

 

Section 10 — Taxes.

 

Lessor will be responsible for reporting and paying to the applicable
jurisdiction, and Lessee will pay to Lessor when due and will defend and
indemnify Lessor against liability for, all sales and use taxes and all taxes
that are the equivalent of sales or use taxes (including any related interest or
penalties) now or hereafter imposed by any governmental body or agency upon the
Aircraft or the leasing thereof or otherwise with respect to the transactions
contemplated hereby. Except to the extent such impositions are included in the
preceding sentence, Lessee will (i) report, (ii) pay when due, and (iii) defend
and indemnify Lessor against liability for all license and registration fees,
assessments, and property, excise, documentary, privilege and other taxes
(including any related interest or penalties) or other charges or fees now or
hereafter imposed by any governmental body or agency upon the Aircraft, or with
respect to landing, airport use, manufacturing, ordering, shipment, purchase,
ownership, delivery, installation, leasing, operation, possession, use, return,
or other disposition thereof or the rentals hereunder (other than taxes on or
measured solely by the net or gross income of Lessor or taxes on gross receipts
in lieu of taxes on net income (but not including sales, use, rental or property
taxes or taxes of a similar nature)) (together with sales, use and equivalent
taxes, “Impositions”). Any fees, taxes or other lawful charges paid by Lessor
upon failure of Lessee to make such payments will immediately become due from
and payable by Lessee to Lessor. Notwithstanding the foregoing, Lessee will pay
and will indemnify, defend, and hold harmless Lessor, on a net after-tax basis,
from and against all Impositions on or measured by the net income of Lessor
imposed against Lessor by any local or foreign government or other local or
foreign taxing authority if and to the extent Lessor would not have incurred
such Impositions but for the operation or presence of the Aircraft in the
jurisdiction asserting an Imposition.

 

8

--------------------------------------------------------------------------------


 

Section 11— Registration, Maintenance and Operation; Compliance and Use;
Replacement Parts; Additions; Aircraft Marking.

 

(a)                                  Registration, Maintenance and Operation.
During the Term, Lessee, at its sole cost and expense, will (i) cause the
Aircraft to be duly registered in the name of the Lessor under the Act at all
times; (ii) maintain, inspect, service, repair, overhaul and test the Airframe,
any Propellers and each Engine in accordance with FAA approved and
Manufacturer’s recommended maintenance programs and in accordance with (A) all
maintenance manuals furnished with the Aircraft, including all subsequent
amendments or supplements to such manuals issued by the Manufacturer from time
to time, (B) all mandatory “Service Bulletins” issued, supplied, or available by
or through any Manufacturer and/or any other manufacturer of any Engine or
Part having a compliance date during the Term of this Agreement and up to twelve
(12) months after the Expiration Date or the last day of any Renewal Term, and
(C) all airworthiness directives or circulars issued by the FAA or similar
regulatory agency having jurisdictional authority, and causing compliance with
such directives or circulars to be completed through corrective modification or
operating manual restrictions, having a compliance date during the Term and up
to twelve (12) months after the Expiration Date or the last day of any Renewal
Term; (iii) maintain (in English) all Records and (iv) promptly furnish to
Lessor such information as may be required to enable Lessor to file any reports
required by any governmental authority as a result of Lessor’s ownership of the
Aircraft. All maintenance procedures required by Section 11, subparagraph
(a)(ii) or any other provision of this Lease will be performed in accordance
with all FAA and Manufacturer’s standards and procedures by properly trained,
licensed, and certified maintenance sources and maintenance personnel using
replacement parts approved by the FAA and the Manufacturer, so as to keep the
Airframe, any Propellers and each Engine in as good operating condition as when
delivered to the Lessee hereunder, ordinary wear and tear alone excepted, and to
enable the airworthiness certificate for the Aircraft to be continually
maintained in good standing at all times under the regulations of the FAA.

 

(b)                                 Compliance and Use. (i) Except as permitted
in Section 16, Lessee will operate the Aircraft solely in the conduct of its
business and/or for commercial purposes (and not for consumer, home or family
purposes) and in such configuration as authorized by the FAA. Lessee will not
operate the Aircraft or permit the Aircraft to be operated (A) at any time or in
any geographic area when or where insurance required by the provisions of
Section 14 hereof is not in effect, (B) in a manner or for any time period such
that Lessor or a Person other than Lessee will be deemed to have “operational
control” of the Aircraft without the prior written consent of Lessor, or (C) for
the carriage of persons or property for hire or the transport of mail or
contraband. Throughout the Term, possession, use and maintenance of the Aircraft
will be at the sole risk and expense of Lessee and the Aircraft will be based at
the Primary Hangar Location set forth in Schedule 2. Lessee will deliver to
Lessor a written waiver of any Lien or claim of Lien against the Aircraft that
is or could be held by any landlord (other than a governmental entity) or
mortgagee of any hangar or storage facility where the Aircraft is or will be
located. Lessee will not remove the Aircraft, or permit the Aircraft to be
removed, from its designated Primary Hangar Location for a period in excess of
thirty (30) days without Lessor’s prior written consent. Lessee will cause the
Aircraft to be operated at all times by duly qualified pilots who (x) are
supplied by Lessee, (y) hold at least a valid commercial airman certificate and
instrument rating and any other certificate, rating, type rating or endorsement
appropriate to the Aircraft, purpose of flight, condition of flight or as
otherwise required by the FARS or other applicable law or regulation, and
(z) meet the requirements established and specified by the insurance policies
required hereunder and the FAA. (ii) The Aircraft shall not be operated, used or
located outside the continental United States except that it may be flown
temporarily to any country in North America, Central America or South America
for any purpose expressly permitted under this Lease. Notwithstanding the
foregoing, the Aircraft shall not be flown, operated, used or located in, to or
over any such country or area (temporarily or otherwise), (A) which is excluded
from the required insurance coverages, or would otherwise cause Lessee to be in
breach of the insurance requirements or other provisions, of this Lease
(provided, further, prior to any operation in Mexico, Lessee shall (x) provide
prior written notice to Lessor, and (y) furnish Lessor with evidence of
insurance coverage for such use), (B) with which the U.S. does not maintain
favorable diplomatic relations, (C) in any area of recognized or threatened
hostilities, (D) in violation of any applicable law, including any U.S. law or
United Nations Security Council Directive, (E) which is subject to any sanction
program of the Office of Foreign Assets Control or (F) in a manner that causes
it to be deemed to have been used or operated “predominantly” outside of the
United States, as that phrase is used in Section 168(g)(1)(A) of the Code.

 

(c)                                  Replacement Parts. Except as otherwise
provided in the succeeding paragraph (d) of this section, Lessee, at its sole
cost and expense, will promptly replace all Parts that from time to time become
worn out, lost, stolen, taken, destroyed, seized, confiscated, requisitioned,
damaged beyond repair or permanently rendered or declared unfit for use for any
reason whatsoever with a replacement part of at least the same manufacture,
value, remaining useful life and utility as the replaced Part immediately
preceding the replacement (assuming that such replaced Part is in the condition
required by this Lease). Such replacement part will be free and clear of all
Liens. Upon installation, attachment or incorporation in, on or into the
Aircraft, immediately and without further act such replacement part will be
fully subject to the Lease and title thereto will vest in Lessor.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Additions. Lessee will be entitled from time
to time during the Term to acquire and install on the Aircraft at Lessee’s sole
cost and expense (and Lessor hereby appoints Lessee to be Lessor’s agent for
such purpose so long as no Default or Event of Default has occurred and is
continuing), any additional accessory, device or equipment as may be available
at such time (“Additions”) but only if (i) such Additions are ancillary to the
Aircraft, (ii) such Additions are not required to render the Aircraft complete
for its intended use by Lessee, (iii) such Additions will not impair the
originally intended function or use of the Aircraft or diminish the value of
same, (iv) such Additions can be readily removed without causing material damage
to the Aircraft, and (v) the incorporation of such Additions into the Aircraft
will not result in a violation of the provisions of any FARS or other applicable
law, rule or regulation. Lessee will be entitled to remove all Additions from
the Aircraft, except for any Addition that constitutes an Alteration (as defined
below). Any Addition that is permitted to be removed will be released from the
terms of this Lease upon the removal thereof. Title to Additions that are not
removed by Lessee prior to the return of the Aircraft to Lessor will vest in
Lessor upon such return. Lessee will repair all damage to the Aircraft resulting
from such installation or removal of Additions so as to restore the Aircraft to
its condition prior to installation.

 

(e)                                  Alterations. Lessee will, at its expense,
make any and all alterations and modifications (each an “Alteration”) with
respect to the Aircraft that may at any time during the Term be required to
comply with any applicable law or any government rule or regulation. All
Alterations and all nonseverable repairs made by Lessee to or upon the Aircraft,
including any Engine or replacement Parts installed thereon, in the course of
repairing or maintaining the Aircraft will be deemed an accession, and title
thereto will immediately vest in Lessor without cost or expense to Lessor.

 

(f)                                    Aircraft Marking. Lessee agrees, at its
sole cost and expense, to (i) cause the Airframe, any Propellers and the Engines
to be kept numbered with the identification or serial number therefor as
specified in Schedule 1; (ii) prominently display on the Aircraft that “N”
number, and only that “N” number specified in Schedule 1, or such other “N”
number as has been approved in writing by the Lessor and duly recorded with the
FAA; (iii) (A) notify Lessor in writing not less than thirty (30) days prior to
making any change in the configuration, appearance or coloring of the Aircraft
(other than changes mandated by the FAA or that are reasonably consistent with
the configuration, appearance and coloring on the Acceptance Date), and (B) at
Lessor’s request, either (x) restore the Aircraft to the configuration,
appearance and coloring as of the Acceptance Date (other than changes that were
mandated by the FAA) or (y) pay Lessor an amount equal to the reasonable cost of
such restoration; and (iv) affix and maintain in the Airframe adjacent to the
airworthiness certificate and on each Engine a metal nameplate bearing the
Aircraft Marking specified in Lease Supplement 2 and such other markings as from
time to time may be required by law or otherwise deemed necessary or advisable
by Lessor in order to protect Lessor’s title to the Aircraft and Lessor’s rights
hereunder. Lessee will not operate the Aircraft until such Aircraft Markings
have been placed thereon. Lessee will promptly replace or repair, as applicable,
any such Aircraft Marking that may be removed, defaced or destroyed.

 

Section 12 — Inspection.

 

Lessor will have the right, but not the duty, to inspect the Aircraft, any
component thereof, and the Records at any reasonable time and from time to time,
wherever the same may be located, upon reasonable prior written notice to Lessee
unless a Default or Event of Default has occurred and is continuing, in which
case no prior notice will be required. At Lessor’s request, Lessee will confirm
to Lessor the location of the Aircraft and will, at any reasonable time and from
time to time, make the Aircraft and/or the Records available to Lessor for
inspection.

 

Section 13 — Loss or Destruction.

 

(a)                                  Event of Loss with Respect to the Aircraft.
(i) Lessee will deliver to Lessor written notice of the occurrence of any Event
of Loss with respect to the Aircraft within ten (10) days after the occurrence
thereof. On the next Basic Rent Date following such Event of Loss (or, if the
Event of Loss occurs after the Last Basic Rent Date, within thirty (30) days
after the Event of Loss), Lessee will pay to Lessor an amount equal to the sum
of (A) all Rent then due hereunder, plus (B) the Casualty Value of the Aircraft
determined as of such next Basic Rent Date or the Last Basic Rent Date, as
applicable. Upon Lessor’s receipt of such amounts, Lessee’s obligation to pay
further Basic Rent for the Aircraft will cease, but Lessee’s obligation to pay
Supplemental Rent and any other amounts due under this Lease, if any, will
remain in full force and effect, Except in the case of total destruction,
permanent disappearance, Requisition of Use, or Return to Manufacturer, Lessor
will be entitled to possession of the Aircraft, unless possession by an
insurance carrier is required in order to settle an insurance claim. Lessor will
be under no duty to Lessee to pursue any claim against any Person in connection
with an Event of Loss, but Lessee may at its sole cost and expense and with
Lessor’s prior written consent pursue the same on behalf of Lessor in such
manner as may be reasonably acceptable to Lessor.

 

(ii)                                  Following payment to Lessor of the
Casualty Value, Lessee will dispose of the Aircraft as Lessor’s agent as soon as
it is able for the best price obtainable Any such disposition will be on as
“AS-IS, WHERE-IS” BASIS

 

10

--------------------------------------------------------------------------------


 

WITHOUT ANY REPRESENTATION OR WARRANTY BY LESSOR (OTHER THAN AS TO LESSOR’S
LIENS) of any kind whatsoever. Lessee may retain all amounts received from such
disposition up to an amount equal to the sum of the Casualty Value actually paid
by Lessee plus Lessee’s reasonable costs and expenses of disposition. Any excess
will be paid over to, and retained by, Lessor. In the event of a Return to
Manufacturer, Lessee will be entitled to all amounts payable to Lessor by the
Manufacturer up to the amount, if any, of the Casualty Value actually paid by
Lessee to Lessor, and any excess will be retained by Lessor. With respect to a
Requisition of Use, Lessee will be entitled to all amounts paid by any
governmental authority up to the Casualty Value actually paid by Lessee, and any
excess will be paid over to, and retained by, Lessor.

 

(b)                                 Event of Loss With Respect to an Engine.
Upon an Event of Loss with respect to any Engine under circumstances in which
there has not occurred an Event of Loss with respect to the Airframe upon which
such Engine was installed, Lessee will give Lessor prompt written notice thereof
and will, within thirty (30) days after the occurrence of such Event of Loss,
convey to Lessor title to an engine that is (i) the same make and model number
as the Engine suffering the Event of Loss, (ii) free and clear of all Liens,
(iii) of a value, utility, and useful life at least equal to, and be in as good
an operating condition as, the Engine suffering the Event of Loss, assuming such
Engine was of the value and utility and in the condition and repair required by
the terms hereof immediately prior to the occurrence of such Event of Loss.
Lessee, at its sole cost and expense, will furnish Lessor with such documents to
evidence the conveyance as Lessor requests. Upon full compliance by Lessee with
the terms of this paragraph, Lessor will transfer to Lessee, without recourse,
representation or warranty of any kind whatsoever, other than as to Lessor’s
Liens, all of Lessor’s right, title and interest, if any, in and to the Engine
suffering the Event of Loss. SUCH TRANSFER WILL BE ON AN “AS-IS, WHERE-IS” BASIS
WITHOUT ANY REPRESENTATION OR WARRANTY BY LESSOR (OTHER THAN AS TO LESSOR’S
LIENS) AS TO THE ENGINE SO TRANSFERRED TO LESSEE. Each replacement engine will,
after such conveyance, be deemed an “Engine” as defined herein and will be
deemed part of the same Aircraft as was the replaced Engine. In connection with
any replacement of an Engine pursuant to this Section 13(b) Lessee will enter
into a supplement to this Lease identifying the replacement engine, subjecting
such engine to this Lease and providing for an International Interest in favor
of the Lessor and Lessee shall effect the registration of such International
Interest and the bill of sale transferring title in such replacement engine to
Lessor with the International Registry, and take such other action and make such
filings as reasonably requested by Lessor to register, protect, preserve and
perfect its interests in and relating to such replacement engine. No Event of
Loss with respect to an Engine will result in any reduction or delay in the
payment of Basic Rent or relieve Lessee of any obligation under this Lease.

 

(c)                                  Risk of Loss, No Release of Obligations.
Lessee will bear the entire risk of loss, theft, confiscation, expropriation,
requisition, damage to or destruction of the Aircraft and will not be released
from its obligations hereunder in the event of any damage to the Aircraft or any
part thereof or any Event of Loss relating thereto, until such time as all
obligations hereunder have been performed in full.

Section 14 — Insurance.

 

(a)                                  Insurance. Lessee, at its sole cost and
expense, will maintain or cause to be maintained:

 

(i)                                     aircraft liability insurance covering
claims arising from the use or operation of the Aircraft in or over any area
(including contractual liability and bodily injury and property damage
liability) in an amount not less than the greater of (a) $50,000,000 per
occurrence, or such higher amounts as are required by law in the geographic
location or country in or over which the Aircraft is flown, operated or located
and (b) the amounts of aircraft liability insurance from time to time applicable
to aircraft operated by Lessee (whether owned or leased) of the type of the
Aircraft;

 

(ii)                                  cargo liability insurance sufficient to
cover the maximum value of cargo on the Aircraft at any one time if Lessee is
engaged in transporting property of others;

 

(iii)                               all-risk aircraft physical damage insurance
covering the Aircraft in motion and not in motion, in flight and on the ground,
and the Engine and all Parts while attached to or removed from the Airframe, in
an amount not less than the lesser of the full insurable value of the Aircraft
or the then Casualty Value;

 

(iv)                              for all locations which the Aircraft travels
to and through: war and allied perils insurance to cover the perils of (A) war,
invasion, acts of foreign enemies, hostilities (whether war be declared or not),
civil war, rebellion, revolution, insurrection, martial law, military or usurped
power or attempts at usurpation of power, (B) strikes, riots, civil commotions
of labor disturbances, (C) any act of one or more persons, whether or not agents
of a sovereign power, for political or terrorist purposes and whether the loss
or damage resulting therefrom is accidental or intentional, (D) any vandalism,
malicious act or act of sabotage, (E) confiscation, naturalization, seizure,
restraint, detention, diversion, appropriation,

 

11

--------------------------------------------------------------------------------


 

requisition for title or use by or under the order of any government (whether
civil, military or de facto) or public or local authority and (F) hijacking, or
any unlawful seizure or wrongful exercise of control of the crew in flight; and

 

(v)                            such other insurance against such other risks as
is usually carried by similar companies owning or leasing and operating aircraft
similar to the Aircraft. All such insurance will be maintained with insurers of
recognized reputation and responsibility (reasonably satisfactory to Lessor)
having a rating not less than A- from A.M. Best, or other rating approved by
Lessor. All insurance policies will be in a form acceptable to Lessor.

 

If Lessee fails to maintain insurance as herein provided, Lessor may, at its
option, provide such insurance, and Lessee will, upon demand, reimburse Lessor
for the cost thereof.

 

(b)                                 Requirements. All insurance policies
required hereunder will: (i) require 30 days’ prior written notice to Lessor of
cancellation, non-renewal or material change in coverage (any such cancellation,
non-renewal or change, as applicable, not being effective until the thirtieth
(30th) day after the giving of such notice) except, in the case of cancellation
for nonpayment of premium, only 10 days’ prior written notice shall be required
and in the case of cancellation of the coverages described under
Section 14.a.(iv), notice as established under the applicable endorsements;
(ii) name the Additional Insureds (as hereinafter defined) as an additional
insured under the liability coverage and name Additional Insureds as sole loss
payee under the physical damage insurance coverage; (iii) not require
contributions from other policies held by the Additional Insureds; (iv) waive
any right of subrogation against the Additional Insureds; (v) in respect of any
liability of any of the Additional Insureds, except for the insurers’ salvage
rights in the event of a loss or damage, waive the right of such insurers to
setoff, to counterclaim or to any other deduction, whether by attachment or
otherwise, to the extent of any monies due the Additional Insureds under such
policies; (vi) permit but not require that any of the Additional Insureds pay or
be liable for any premiums with respect to such insurance covered thereby;
(vii) provide for coverage in all areas in which the Aircraft is permitted to
fly under the terms hereof; (viii) provide that all of the provisions thereof,
except the limits of liability, will operate in the same manner as if there were
a separate policy covering each Additional Insured; and (ix) contain breach of
warranty provisions providing that, in respect of the interests of the
Additional Insureds in such policies, the insurance will not be invalidated by
any action or inaction of Lessee or any other person (other than an Additional
Insured, as to itself only) and will insure the Additional Insureds regardless
of any breach or violation of any warranty, declaration or condition contained
in such policies by Lessee or by any other person (other than an Additional
Insured, as to itself only). As used herein, the term “Additional Insureds”
means “KeyCorp and its subsidiaries and affiliated companies including
KeyEquipment Finance Inc., and their respective successors and/or assigns.”

 

(c)                                  No Right to Self-insure. Lessee will not
self-insure (by deductible, premium adjustment, or risk retention arrangement of
any kind) the insurance required to be maintained hereunder, except to the
extent of deductibles usually and customarily maintained by companies engaged in
the same or similar business as Lessee and operating the same or similar
aircraft and approved by Lessor.

 

(d)                                 Notice of Loss or Damage; Application of
Proceeds. Lessee will give Lessor prompt notice of any damage to or loss of, the
Aircraft, or any part thereof. So long as no Default or Event of Default shall
have occurred and be continuing under this Lease, insurance proceeds for partial
loss or damage to the Aircraft or any part thereof for which the cost of repair
is less than $250,000.00 will be applied solely for payment of the costs
actually incurred with respect to repairs made to the Aircraft so as to restore
it to the operating condition required hereby. If a Default or Event or Default
has occurred and is continuing or such insurance proceeds for partial loss or
damage to the Aircraft or any part thereof for which the cost of repair is
greater than $250,000.00, such insurance proceeds will be applied as Lessor in
its sole discretion determines.

 

(e)                                  Reports, Policies, Certificates. Not less
than fifteen (15) days prior to the expiration dates of the policies obtained by
Lessee pursuant to this section, Lessee will deliver to the Additional Insureds
certificate(s) of insurance evidencing that the coverage required hereunder has
been obtained beyond such expiration date, together with a certificate
certifying that such insurance complies with the terms hereof, accompanied, if
requested by Lessor, by the applicable policies and report(s) of insurance
broker(s) or underwriter(s) as to the conformity of such coverage with such
requirements; provided, however, that the Additional Insureds will be under no
duty either to ascertain the existence of or to examine any certificates or
reports or to advise Lessee if such insurance does not comply with the
requirements of this section.

 

(f)                                    Attorney-in Fact. Lessee irrevocably
appoints Lessor (and any assignee, mortgagee and/or lender of the Lessor) its
attorney-in-fact to file, settle, or adjust, and receive payment of, claims
under any insurance policy required hereby and to endorse Lessee’s name on any
checks, drafts or other instruments in payment of such claims, and to otherwise
act in Lessee’s name and on its behalf to make, execute, deliver and file any
instruments or documents necessary in connection therewith, and to take any
action as Lessor (and any such assignee, mortgagee and/or lender)

 

12

--------------------------------------------------------------------------------


 

deems necessary or appropriate to obtain the benefits intended to inure to
Lessor under this Section 14. To the extent appropriate or permissible under
applicable law, such appointment is coupled with an interest, is irrevocable,
and will terminate only upon payment in full of the obligations set forth in
this Lease and/or any agreements, documents or instruments related thereto.
Notwithstanding the foregoing, unless a Default or Event of Default has occurred
and is continuing hereunder, Lessor agrees that it will not exercise its powers
as attorney in fact with respect to claims for damages in amounts which are less
than the lesser of (i) $250,000.00, or (2) ten percent (10%) of the Lessor’s
Cost if the Lessor’s Cost is under one million dollars ($1,000,000.00).

 

Section 15 — Indemnification.

 

(a)                                  General Indemnity. Lessee will indemnify
and hold harmless Lessor and each Lessor Assignee, on an after tax basis, from
and against any and all liabilities, causes of action, claims, suits, penalties,
damages, losses, costs or expenses (including attorneys’ fees), obligations,
demands and judgments (collectively, a “Liability”) arising out of or in any way
related to: (i) Lessee’s failure to perform any covenant under any of the Lease
Documents, (ii) the untruth of any representation or warranty made by Lessee
under the Lease Documents, (iii) the order, manufacture, purchase, ownership,
selection, acceptance, rejection, possession, rental, sublease, operation, use,
maintenance, control, loss, damage, destruction, removal, storage, surrender,
sale, condition, delivery, return or other disposition of or any other matter
relating to the Aircraft, or (iv) injury to persons, property or the environment
including any Liability based on strict liability in tort, negligence, breach of
warranties or Lessee’s failure to comply fully with applicable law or regulatory
requirements; provided, that the foregoing indemnity will not extend to any
Liability to the extent resulting solely from the gross negligence or willful
misconduct of Lessor.

 

(b)                                 Tax Indemnity. Lessor and Lessee intend that
the Lease be treated as a true lease in which Lessor is entitled to all federal
and state tax benefits, including the ability to take MACRS depreciation and, if
applicable, bonus depreciation (the “Tax Benefits”) available to the owner of
the Aircraft. If Lessor is not entitled to claim the Tax Benefits or the Tax
Benefits are adjusted, deferred or recaptured (in each case, a “Tax Loss”) as a
result of any act, omission or misrepresentation of Lessee, then Lessee will pay
to Lessor, as indemnity and as additional rent, the amount, on an after tax
basis, necessary to provide Lessor the same net economic return under the Lease
that Lessor would have realized had there not been a Tax Loss; provided, that
Lessor shall provide Lessee a reasonably detailed statement as to the cause and
calculation of the Tax Loss and, if (i) the amount of the Tax Loss involves more
than $50,000, (ii) Lessee has provided a written opinion of its tax counsel that
it is more likely than not that Lessor could prevail with the Internal Revenue
Service with respect to such Tax Loss, (iii) Lessee agrees in writing to be
responsible for the costs of the contest (including (x) reasonable attorney and
accountant fees of Lessor, and (y) the Tax Loss, if the contest is unsuccessful,
or shall have paid such Tax Loss, if required to pursue the contest), and
(iv) no Event of Default has occurred and is continuing, then Lessor shall
contest such Tax Loss; provided, further, that Lessor shall not be responsible
to contest this further than Tax Court or District Court, as the case may be.
Unless otherwise agreed, Lessor shall control the contest; provided, that Lessor
agrees to reasonably consider suggestions of Lessee and its counsel and to
promptly provide Lessee and its counsel with all information relating to such
Tax Loss and the contest (other than copies of tax returns and confidential
pricing information). This indemnity will be computed assuming that Lessor is
taxed at the highest corporate rate then in effect and otherwise applying the
same assumptions used by Lessor in originating the Lease, and will include all
penalties and interest that are assessed with respect to the Tax Loss. The
indemnity due hereunder will be payable in full within thirty days of a demand
by Lessor accompanied by the supporting computation of the Tax Loss. In the
absence of manifest error, Lessor’s computation will be binding. For purposes of
this Section, the term “Lessor” includes any entities with which Lessor
consolidates tax returns. All rights arising from this indemnity will survive
the expiration or termination of the Lease.

 

Section 16 — Assignment and Sublease.

 

(a)                                  By Lessee. LESSEE WILL NOT SELL, TRANSFER,
ASSIGN, CHARTER, SUBLEASE, CONVEY, PLEDGE, MORTGAGE OR OTHERWISE ENCUMBER ITS
INTEREST IN, UNDER, OR TO THE LEASE OR THE AIRCRAFT, AND ANY SUCH SALE,
TRANSFER, ASSIGNMENT, CHARTER, SUBLEASE, CONVEYANCE, PLEDGE, MORTGAGE OR
ENCUMBRANCE, WHETHER BY OPERATION OF LAW OR OTHERWISE, WITHOUT THE PRIOR WRITTEN
CONSENT OF LESSOR WILL BE NULL AND VOID IN ADDITION, LESSEE WILL NOT ENTER INTO
ANY INTERCHANGE AGREEMENT WITH RESPECT TO THE AIRCRAFT OR RELINQUISH POSSESSION
OF THE AIRCRAFT OR ANY ENGINE, OR INSTALL ANY ENGINE OR PART, OR PERMIT ANY
ENGINE OR PART TO BE INSTALLED, ON ANY AIRFRAME OTHER THAN THE AIRFRAME LEASED
HEREUNDER EXCEPT AS EXPRESSLY SET FORTH HEREIN OR CONSENT TO, CREATE OR PROVIDE
FOR AN INTERNATIONAL INTEREST, PROSPECTIVE INTERNATIONAL INTEREST OR PROSPECTIVE
SALE IN OR RELATING TO THE AIRCRAFT OR ANY CHARTER OR SUBLEASE THEREOF WITHOUT
THE PRIOR WRITTEN CONSENT OF THE LESSOR. No

 

13

--------------------------------------------------------------------------------


 

acceptance, assignment, subletting, relinquishment or installation will in any
event relieve Lessee of primary, absolute and unconditional liability for its
duties and obligations under this Lease.

 

(b)                                 By Lessor. Lessor, at any time with or
without notice to Lessee, may sell, transfer, assign and/or grant a security
interest in all or any part of Lessor’s interest in this Lease or the Aircraft
or any part thereof (each, a “Lessor Transfer”) and Lessee hereby expressly
consents in advance to any such assignment by Lessor of this Lease, including
Lessor’s International Interest and any associated rights in the Aircraft. Any
purchaser, transferee, assignee or secured party of Lessor (each a “Lessor
Assignee”) will have and may exercise all of Lessor’s rights hereunder with
respect to the items to which any such Lessor Transfer relates, and Lessee will
not assert against any Lessor Assignee any claim Lessee may have against Lessor,
provided Lessee may assert any such claim in a separate action against Lessor.
Upon receipt of written notice of a Lessor Transfer, Lessee will promptly
acknowledge in writing its obligations under the Lease, will comply with the
written directions or demands of any Lessor Assignee and will make all payments
due under the assigned Lease as directed in writing by the Lessor Assignee.
Following such Lessor Transfer, the term “Lessor” will be deemed to include or
refer to each Lessor Assignee. Lessee will provide reasonable assistance to
Lessor to complete any transaction contemplated by this subsection (b).

 

(c)                                  Successors. Subject to the restriction on
assignment contained in subsection (a), the Lease will inure to the benefit of,
and is binding upon, the successors and assigns of the parties hereto.

 

Section 17 — [RESERVED].

 

 

Section 18 — Events of Default.

 

(a)                                  The term “Event of Default,” wherever used
herein, means any of the following events or circumstances (whatever the reason
for such Event of Default and whether it be voluntary, involuntary, occur by
operation of law, or occur pursuant to or as a result of actions in compliance
with any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):

 

(i)                                          Lessee fails to pay any Rent or any
other amount due hereunder within ten (10) days after the same has become due;

 

(ii)                                       Lessee fails to keep in full force
and effect any of the insurance required under this Lease, or operates the
Aircraft at a time when, or at a place in which, such insurance is not in
effect;

 

(iii)                                    Lessee fails to perform or observe any
other covenant, condition or agreement required to be performed or observed by
it hereunder or under any agreement, document or certificate related hereto,
provided if such failure is capable of cure within twenty (20) days of Lessee’s
knowledge of such failure, Lessee shall have a period of twenty (20) days to
cure such failure (but not beyond the expiration of the Term) after the earlier
of (i) actual knowledge thereof by Lessee, or (ii) written notice by Lessor
thereof;

 

(iv)                                   Lessee defaults in the (x) payment of any
other obligation to Lessor or any affiliated Person controlling, controlled by
or under common control with Lessor or (y) performance of any other obligation
to Lessor or any affiliated Person controlling, controlled by or under common
control with Lessor under any agreement or instrument having an original amount
or amount then in controversy greater than $500,000.00;

 

(v)                                      any representation or warranty now or
hereafter made or information now or hereafter provided by Lessee, including any
financial information, proves to be or to have been false, inaccurate, or
misleading in any material respect;

 

(vi)                                   the commencement of any bankruptcy,
insolvency, arrangement, reorganization, receivership, liquidation or other
similar proceeding by or against Lessee or any of its properties or businesses
(which, in the case of a proceeding commenced against Lessee, has not been
dismissed within sixty (60) days of the filing thereof), the appointment of a
trustee, receiver, liquidator or custodian for Lessee or any of its properties
or businesses, or the making by Lessee of a general assignment or deed of trust
for the benefit of creditors;

 

(vii)                                Lessee defaults in any obligation to a
third party involving debt in excess of $500,000.00 and such default shall
continue for more than the period of grace, if any, therein specified, if the
effect thereof (with or without the giving of notice or further lapse of time or
both) is to accelerate or to permit the holders of any such debt to accelerate,
the maturity

 

14

--------------------------------------------------------------------------------


 

of any such debt, or any such debt shall be declared due and payable or be
required to be prepaid (other than by a regularly scheduled required prepayment)
prior to the stated maturity thereof, or any such debt shall not be paid on the
stated maturity date thereof;

 

(viii)                             the occurrence of a Change of Control;

 

(ix)                                     Lessee becomes insolvent or generally
fails to pay its debts as they became due or Lessee admits in writing its
inability to pay its debts or obligations generally as they become due;

 

(x)                                        the occurrence of any event or events
that, individually or in the aggregate, results in a Material Adverse Effect;

 

(xi)                                     any event or condition set forth in
subsections iv through xiii of this Section 18 occurs with respect to any
Guarantor or other Person responsible, in whole or in part, for payment or
performance of Lessee’s obligations under this Lease;

 

(xii)                                  any event or condition set forth in
subsections iv through xiii of this Section 18 occurs with respect to DFA LLC.

 

(b)                                 Lessee will promptly notify Lessor of the
occurrence of any Default or Event of Default.

 

Section 19 — Remedies.

 

(a)                                  Upon the occurrence and during the
continuance of any Event of Default, Lessor may exercise any one or more of the
following remedies, as Lessor in its sole discretion elects:

 

(i)                                          Proceed by appropriate court
action, either at law or in equity, to enforce performance by Lessee of this
Lease or to recover damages, including incidental and consequential damages, for
the breach hereof.

 

(ii)                                       By notice to Lessee, terminate this
Lease, whereupon all rights of Lessee to the use of the Aircraft or any part
thereof will absolutely cease and terminate but Lessee will remain liable as
hereinafter provided.

 

(iii)                                    Cause Lessee, at its expense, promptly
to return the Aircraft to Lessor at such place as Lessor designates.

 

(iv)                                   Enter upon any premises where the
Aircraft is located and, without notice to Lessee, take immediate possession of
and remove the same, together with any Engines and Parts, by self-help, summary
proceedings or otherwise without any liability of any kind whatsoever on the
part of Lessor for or by reason of such entry or taking of possession, and
without such action constituting a cancellation or termination of the Lease
unless Lessor notifies Lessee in writing to such effect.

 

(v)                                      By written notice to Lessee specifying
a payment date (the “Remedy Date”), demand that Lessee pay to Lessor, and Lessee
will forthwith pay to Lessor on the Remedy Date, an amount equal to the sum of
(i) any unpaid Rent due and payable for all periods up to and including the
Remedy Date, plus, (ii) as liquidated damages for loss of a bargain and not as a
penalty, an amount equal to the Casualty Value of the Aircraft, computed as of
the Remedy Date, plus (iii) all costs, charges and expenses including reasonable
legal fees and disbursements incurred by Lessor by reason of the occurrence of
any Event of Default or the exercise of any of Lessor’s remedies with respect
thereto or otherwise.

 

(vi)                                   Sell or otherwise dispose of the Aircraft
by public or private sale, with or without notice to the Lessee, and without
having the Aircraft present at the place of sale and in such manner as it deems
appropriate. Lessor may elect to purchase the Aircraft at such sale for a price
not less than the highest bona fide bid given by a Person unrelated to Lessee.
Lessee waives all of its rights under laws governing such sale to the extent
permitted by law. Lessee hereby agrees that ten working days’ prior notice to
Lessee of any public sale or of the time after which a private sale may be
negotiated will be conclusively deemed commercially reasonable notice.

 

(vii)                                Hold, keep idle, lease, or use or operate
all or part of the Aircraft without any liability whatsoever and store the
Aircraft on Lessee’s premises pending lease or sale or hold a sale on such
premises without liability for rent or costs whatsoever.

 

15

--------------------------------------------------------------------------------


 

(viii)                             Exercise any other right or remedy available
to Lessor under applicable law, including any applicable rights and remedies
specified under the Cape Town Treaty available to Lessor. In addition, Lessee
will be liable for all reasonable costs, expenses, and legal fees incurred in
enforcing Lessor’s rights under the Lease, before or in connection with
litigation and for any deficiency in the disposition of the Aircraft.

 

(b)                                 If Lessor has exercised its remedies as set
forth in Section 19(a)(v) hereof and has irrevocable and indefeasibly received
all amounts contemplated in Section 19(a)(v), Lessor shall be required to sell
the Aircraft or cause the Aircraft to be sold. In the event of any sale of the
Aircraft under this Section 19, the net proceeds of any sale or lease as
provided above will be applied by Lessor (i) first, to pay all costs, charges
and expenses incurred in enforcing its rights hereunder, including the cost of
discharging all Liens on the Aircraft (other than Lessor Liens) and all
reasonable legal fees and disbursements incurred by Lessor as a result of the
Event of Default and/or the exercise of its remedies with respect thereto,
(ii) second, to pay to Lessor an amount equal to any unpaid Rent due and payable
and the Casualty Value, to the extent not previously paid, and (iii) third, to
reimburse Lessee for the Casualty Value to the extent paid by Lessee as
liquidated damages. Any surplus remaining thereafter will be retained by Lessor.

 

(c)                                  Lessee hereby waives, to the maximum extent
now or hereafter permitted by applicable law, for itself and for its successors
or assigns any and all rights Lessee or Lessee’s successors or assigns may have
following an Event of Default under any bankruptcy, insolvency or similar laws,
rules or regulations with respect to the continued possession or use of the
Aircraft or relief from the payment of Rent therefor or otherwise with respect
to this Lease. Rejection of this Lease by any bankruptcy trustee or
debtor-in-possession will entitle Lessor to the immediate return of the Aircraft
and to liquidated damages calculated in the manner provided for in
Section 19(v) above.

 

(d)                                 No right or remedy referred to herein is
intended to be exclusive, but each will be cumulative and in addition to any
other right or remedy referred to above or otherwise available to Lessor at law
or in equity, including such rights and/or remedies as are provided for in the
UCC and the Cape Town Treaty. No express or implied waiver by Lessor of any
Default or Event of Default hereunder will in any way be, or be construed as, a
waiver of any future or subsequent Default or Event of Default. The failure or
delay of Lessor in exercising any rights granted it hereunder upon the
occurrence of any of the contingencies set forth herein will not constitute a
waiver of any such right upon the continuation or reoccurrence of any such
contingencies or similar contingencies, and any single or partial exercise of
any particular right by Lessor will not exhaust the same or constitute a waiver
of any other right provided for or otherwise referred to herein.

 

(e)                                  With respect to any exercise by Lessor of
its right to recover and/or dispose of the Aircraft, Lessee acknowledges and
agrees that Lessor may dispose of the Aircraft on an “AS-IS, WHERE-IS” basis, in
compliance with applicable law and with such preparation (if any) as Lessor
determines to be commercially reasonable. Lessee will remain liable for any
deficiency in the disposition of the Aircraft.

 

(f)                                    Except as specified in this Lease, to the
extent permitted by applicable law, Lessee hereby waives any rights now or
hereafter conferred by statute, treaty or otherwise which may require Lessor to
sell, lease or otherwise use the Aircraft in mitigation of Lessor’s damages as
set forth in this Section 19 or which may otherwise limit or modify any of
Lessor’s rights or remedies under this Section 19. To the extent permitted by
applicable law, Lessee waives any and all rights and remedies conferred upon a
lessee by Section 2A-508 to 2A-522 (inclusive) of the UCC, including any rights
of Lessee (i) to cancel or repudiate this Lease or any supplement or any
document relating thereto, (ii) to reject or revoke acceptance of the Aircraft
or any component thereof and (iii) to recover from Lessor any general or
consequential damages, for any reason whatsoever.

 

Section 20 — Performance of Obligations of Lessee by Lessor.

 

If Lessee fails to perform or comply with any of its obligations contained
herein, Lessor will have the right, but will not be obligated, to effect such
performance or compliance and Lessee will remit to Lessor promptly upon demand
therefor the amount expended by Lessor in effecting such performance or
compliance plus any out-of-pocket expenses incurred by Lessor in connection
therewith. Any such action by Lessor will not be deemed a cure or waiver of any
of Lessee’s obligations hereunder or of any Default or Event of Default.

 

Section 21 — Nature of Transaction.

 

(a)                                  General. This Lease is intended to be a
true lease and not a sale of the Aircraft. Title to the Aircraft will at all
times remain in Lessor, and the parties agree that this Lease is a “Finance
Lease” as defined in the UCC. Lessee represents that Lessee: (i) has selected
the Supplier and directed Lessor to purchase the Aircraft from the Supplier in
connection with this Lease, (ii) has been informed in writing in this Lease,
before Lessee’s execution of this Lease, that Lessee is entitled

 

16

--------------------------------------------------------------------------------


 

under UCC Article 2A to the promises and warranties provided to Lessor by the
Supplier in connection with or as part of the Purchase Agreement, including
those of any third party, and (iii) understands that it may communicate with the
Supplier and receive an accurate and complete statement of those promises and
warranties, including any disclaimers and limitations of them or of remedies.

 

(b)                                 Lien. Should a court of competent
jurisdiction determine that this agreement is not a true lease, but rather one
intended as security, then solely in that event and for the expressly limited
purposes thereof, Lessee will be deemed to have hereby granted Lessor a security
interest (and created an International Interest in favor of the Lessor) in the
Aircraft and all accessions, substitutions and replacements thereto and
therefor, and proceeds thereof, to secure the prompt payment and performance as
and when due of all obligations of Lessee to Lessor pursuant to this Lease or
otherwise, now existing or hereafter created.

 

Section 22 — Notices.

 

All notices and other communications hereunder will be in writing and will be
transmitted by hand, overnight courier or certified mail (return receipt
requested), US postage prepaid. Such notices and other communications will be
addressed, if to Lessor, to Key Equipment Finance, 66 South Pearl Street -
7th Floor, Albany, NY 12207 Attn: Customer Service, and if to Lessee, to the
address set forth in the introductory paragraph of this Lease or at such other
address as any party may, from time to time, designate by notice duly given in
accordance with this section. Such notices and other communications will be
effective upon the earlier of receipt or three days after mailing if mailed in
accordance with the terms of this section.

 

Section 23 — Purchase and Renewal Options.

 

(a)                                  Purchase Option. So long as (i) no Default
or Event of Default shall have occurred and be continuing under this Lease and
(ii) this Lease has not been earlier terminated, Lessee will be entitled, at its
option, upon written notice to Lessor at least ninety (90) but not more than one
hundred eighty (180) days prior to the expiration of the Basic Term, to purchase
all but not less than all of the Aircraft at the expiration of the Basic Term
for an amount, payable in immediately available funds, equal to the fair market
sales value of the Aircraft as of the end of the Basic Term determined in
accordance with Section 23(c) hereof, plus any applicable sales, excise or other
taxes imposed as a result of such sale (other than gross or net income taxes on
Lessor’s income attributable to such sale) and together with all Rent and all
other amounts then due and owing hereunder. Lessor’s sale of the Aircraft will
be on an “AS-IS, WHERE-IS” BASIS WITHOUT ANY REPRESENTATION OR WARRANTY BY
LESSOR (OTHER THAN AS TO LESSOR’S LIENS).

 

(b)                                 Renewal Option. So long as (i) no Default or
Event of Default shall have occurred and be continuing under this Lease,
(ii) Lessee has not exercised its purchase option pursuant to
Section 23(a) hereof and (iii) this Lease has not been earlier terminated,
Lessee will be entitled, at its option, to extend the Term of this Lease with
respect to the Aircraft at the expiration of the Basic Term for an additional
period. The length of such additional period will be as set forth on Schedule 2
(such additional period being hereinafter referred to as the “Renewal Term”). A
Renewal Term will commence at the expiration of the Basic Term. Lessee’s option
to renew this Lease for a Renewal Term will be exercisable by giving written
notice to Lessor at least ninety (90) but not more than one hundred eighty (180)
days prior to the expiration of the Basic Term. All provisions of this Lease
will be applicable during the Renewal Term, except that, during the Renewal
Term, the Basic Rent will be an amount equal to the Aircraft’s fair rental
value, which will be determined in accordance with Section 23(c) hereof. Such
Basic Rent will be payable monthly, in advance or arrears, and on the same day
of each month during the Renewal Term as, in each case, was applicable during
the Basic Term. Such payment dates will be “Basic Rent Dates.”

 

(c)                                  Determination of Fair Market Sales and
Rental Values. If Lessee has elected to exercise its purchase or renewal
options, as provided in Section 23(a) or (b) hereof, then as soon as practicable
following Lessor’s receipt of the written notice from Lessee of Lessee’s intent
to exercise such option, Lessor and Lessee will consult for the purpose of
determining the fair market sales value or fair market rental value, as
applicable, (as defined below) of the Aircraft as of the end of the Basic Term,
and any values agreed upon in writing will constitute such fair market sales
value or fair market rental value, as the case may be, of the Aircraft for the
purposes of this Section 23. If Lessor and Lessee fail to agree upon such value
before the expiration of the Basic Term, Lessor will appoint an independent
appraiser (reasonably acceptable to Lessee) to determine fair market sales value
or fair market rental value, as the case may be, and that determination will be
final, binding and conclusive. Lessee agrees to pay the costs and expenses of
any such appraisal. For the purposes of this Section 23, “fair market sales
value” and ‘‘fair market rental value” will be determined on the basis of, and
will equal in value, the amount that would be obtained in an arm’s length
transaction between an informed and willing buyer-user or lessee, as the case
may be (who is neither a lessee in possession nor a used equipment dealer) and
an informed and willing seller or lessor, as the case may be, under no
compulsion to sell or lease, as the case may be, and in such determination costs
of removal of the Aircraft from its then location will not be a deduction from
such fair

 

17

--------------------------------------------------------------------------------


 

market sales value or fair market rental value, as the case may be, and it will
be assumed (whether or not the same be true) that (i) the Aircraft has been
maintained in accordance with the provisions of this Lease (ii) the Aircraft
would have been returned to Lessor in compliance with the requirements of
Section 8 hereof or any other applicable section, and (iii) that the total
number of Airframe hours (including any component with hourly overhaul
schedules) accumulated from the Acceptance Date to the Expiration Date or other
date of termination or cancellation do not exceed the product of Estimated
Annual Hours times the number of twelve month periods and any portion thereof,
from the Acceptance Date to the such expiration, termination, or cancellation
date (any such excess, the “Excess Hours”).

 

(d)                                 Time to Exercise Option. Lessee will be
deemed to have waived the purchase option under Section 23(a) and the renewal
option under Section 23(b) and the early buyout option under
Section 23(e)(ii) and the early termination option under
Section 23(e)(i) unless, in each case, Lessee provides Lessor with written
notice of its irrevocable election to exercise the applicable option within the
time period specified in each such section.

 

(e)                                  Early Buyout Option and Early Termination
Option.

 

(i)                                          Early Termination Option. If Lessee
determines in good faith that the Aircraft has become economically obsolete or
surplus to Lessee in its business, then Lessee may, at its option, elect to
terminate the Lease with respect to all but not less than all such Aircraft by
delivering to Lessor written notice of its election not less than ninety (90)
days prior to the anticipated termination date. Such notice shall (A) specify
the date of such termination (the “Termination Date”), which shall be any Rent
Payment Date on or after the Rent Payment Date that is thirty-six (36) months
after the Rent Commencement Date, and (B) include written certification from an
authorized officer of Lessee that the Aircraft has become economically obsolete
or surplus to Lessee in its business. During the period from the date of
delivery to Lessor of such notice to the Termination Date, Lessee, as exclusive
agent for Lessor and at Lessee’s sole risk, cost and expense, shall use
reasonable efforts to obtain bids from persons other than Lessee or any
affiliated Person controlling, controlled by or under common control with Lessee
(“Lessee Affiliate”) for the cash purchase of the Aircraft. Unless an Event of
Default shall have occurred and be continuing or Lessor shall have elected to
retain the Aircraft as provided below, on the Termination Date (A) Lessee shall
sell the Aircraft to the highest bidder, which shall not be a Lessee Affiliate,
and (B) regardless of whether Lessee has complied with its obligation to sell
the Aircraft as required in the foregoing subsection, Lessee shall pay Lessor
the sum of (I) all amounts accrued but unpaid under the Lease, plus (II) the
greater of (a) the net sales price actually received by Lessee from the sale of
the Aircraft, or (b) the amount of the highest bid if Lessee has not sold the
Aircraft or (c) the amount specified as the “Termination Value” for the
corresponding Rent Payment Date on Schedule 4 to Lease Supplement 1 attached
hereto, plus (III) applicable sales taxes that are or would be attributable to
the sale of the Aircraft. Any sale by Lessee shall be on an as-is, where-is
basis, without any representation or warranty (other than as to the absence of
Lessor Liens) by or recourse to Lessor. Lessee shall be liable for all costs and
expenses incurred by Lessor in connection with Lessee’s election to terminate
this Lease, including, without limitation, any breakage charges incurred by
Lessor. Notwithstanding the foregoing, Lessor may irrevocably elect by written
notice to Lessee, no later than thirty (30) days after receipt of Lessee’s
notice of termination, to retain the Aircraft. If Lessor elects to retain the
Aircraft, Lessee shall (i) deliver the Aircraft to Lessor on the Termination
Date in the same manner and condition required under the Lease as if delivery
were made to Lessor pursuant to Section 8 and (ii) pay to Lessor all amounts
accrued but unpaid hereunder. Upon delivery of the Aircraft to Lessor and
Lessor’s receipt of all such amounts, the Lease shall terminate except with
respect to indemnities and other provisions herein expressly stated to survive
termination of the Lease.

 

(ii)                                       Early Buyout Option. So long as no
Default shall have occurred and be continuing, Lessee shall have the option to
purchase all, but not less than all, of the Equipment on the dates which are 36
and 108 months after the Rent Commencement Date (the “EBO Dates”) respectively
at a price (the “EBO Price”) equal to 92.43% of the Total Cost of the Equipment
for the first date and 65.97% of the Total Cost of the Equipment for the second
date, plus, in each case, any applicable sales taxes (the “Early Purchase
Option”).

 

(iii)                                    Fair Market Value. The amounts set
forth in Schedule 4 to Lease Supplement 1 and the EBO Prices set forth in
Schedule 2A to Lease Supplement 1 represent the parties’ present best estimate
of the fair market value of the Aircraft on the applicable EBO Date determined
by using commercially reasonable methods which are standard in the industry.

 

(iv)                                   Notice and Payment. If Lessee desires to
exercise either the Early Buyout Option or the Early Termination Option, Lessee
shall notify Lessor in writing of such election at least one hundred and eighty
(180) days prior to the applicable EBO Date. Such notice shall be irrevocable.
Payment of the EBO Price, applicable sales taxes, together with all other
amounts due and owing by Lessee under the Lease (including, without limitation,
Rent) on or before the EBO Date, shall be made on the EBO Date in immediately
available funds. Thereafter, upon Lessee’s written request, Lessor shall deliver
to Lessee a bill of sale transferring to Lessee all right, title and interest of
Lessor in and to the Aircraft

 

18

--------------------------------------------------------------------------------


 

ON AN “AS IS, WHERE IS” BASIS, WITHOUT ANY WARRANTIES, EXPRESS OR IMPLIED, AS TO
ANY MATTER WHATSOEVER EXCEPT AS TO LESSOR’S LIENS. If Lessee fails to pay all
amounts required to be paid under the Lease on the EBO Date, the Lease shall
continue in full force and effect and Lessee shall reimburse Lessor for all
reasonable costs, expenses and liabilities incurred in connection with such
failure.

 

Section 24 — Transaction Expenses.

 

Lessee will pay all actual and reasonable fees, costs and expenses incurred by
Lessor in connection with this Lease, whether or not the transactions
contemplated hereby are consummated, including appraisal fees, Lessor’s counsel
fees and expenses and FAA Counsel fees and expenses, and FAA, International
Registry and UCC title and lien searches, reports, filing, discharge,
registration and recording fees, charges and taxes. Lessee also agrees to pay
all fees and expenses of Lessor’s counsel, FAA Counsel and all other third
parties who are engaged by Lessor to enforce Lessor’s rights and/or remedies
hereunder, to update any FAA or UCC title and/or lien reports and/or to review,
file, register, discharge and record any and all documents and instruments as
required by Lessor, the Cape Town Treaty, the International Registry or the FAA
during and after the Term of this Lease.

 

Section 25 — Miscellaneous.

 

(a)                                       All agreements, indemnities,
representations, covenants and warranties contained in this Lease or any
agreement, document or certificate delivered pursuant hereto or thereto or in
connection herewith or therewith will survive the execution and delivery of this
Lease and the expiration or other termination of this Lease for any reason
whatsoever.

 

(b)                                      Any provision of a Lease that is
prohibited or unenforceable will be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
thereof.

 

(c)                                       This Lease, and each related
instrument, document, agreement and certificate, collectively constitute, and
are intended to collectively constitute, the complete and exclusive statement of
the terms of the agreement between Lessor and Lessee with respect to the
purchase and leasing of the Aircraft and cancel and supersede any and all prior
or contemporaneous oral or written understandings, memoranda, negotiations,
communications and agreements with respect thereto including any proposal
letter, commitment letter and/or term sheet delivered to the Lessee by Lessor.

 

(d)                                      This Lease may be executed in several
counterparts and by different parties hereto on separate counterparts, each of
which when so executed or otherwise authenticated and delivered will be an
original, but all such counterparts will together consist of one and the same
instrument; except, to the extent that the Lease constitutes chattel paper under
the UCC, no security interest therein may be created other than through the
transfer or possession of the original counterpart, which will be identified by
Lessor. If this Lease is executed by more than one person or entity as Lessee,
the obligations of all such signers hereunder will be joint and several and all
references to “Lessee” will apply both jointly and severally. The Lease will be
binding upon Lessor only if executed by a duly authorized officer or
representative of Lessor at Lessor’s address set forth above. An authorized
signer of Lessee will execute the Lease Documents on Lessee’s behalf.

 

(e)                                       The division of this Lease into
sections, the provision of a table of contents and the insertion of headings are
for convenience of reference only and will not affect the construction or
interpretation of this Lease.

 

(f)                                         LESSEE HEREBY AUTHORIZES LESSOR TO
AUTHENTICATE AND/OR FILE ALL UCC FINANCING STATEMENTS AND AMENDMENTS THAT IN
LESSOR’S SOLE DISCRETION ARE DEEMED NECESSARY OR PROPER TO SECURE OR PROTECT
LESSOR’S INTEREST IN THE AIRCRAFT OR ANY PART THEREOF IN ALL APPLICABLE
JURISDICTIONS.

 

(g)                                      Lessee hereby consents to the
registration of the International Interests in the Airframe and Engines provided
for by this Lease (including under Section 13(b) hereof) with the International
Registry, Lessee hereby ratifies, to the extent permitted by law, all that
Lessor lawfully and in good faith does or causes to be done by reason of and in
compliance with this section. Lessee will provide written notice to Lessor at
least thirty days prior to any contemplated change in Lessee’s name,
jurisdiction of organization or chief executive office address. Lessee will
promptly execute, consent to or otherwise authenticate and deliver to Lessor or
such other Person, including the International Registry, such further documents,
instruments, registrations, assurances and other records and take such further
action as Lessor may reasonably request in order to carry out the intent and
purpose of this Lease and to establish and protect the rights and remedies
created or intended to be created in favor of Lessor hereunder. Lessee
irrevocably appoints Lessor (and any assignee, mortgagee and/or lender of the
Lessor) its attorney-in-fact to act in Lessee’s name and on its behalf to make,
execute, deliver and file any instruments or documents and to take any action as
Lessor (any such assignee, mortgagee and/or lender) deems necessary or
appropriate to carry out the intent of this Lease or any agreements, documents
or instruments related

 

19

--------------------------------------------------------------------------------


 

thereto. To the extent appropriate or permissible under applicable law, such
appointment is coupled with an interest, will be irrevocable and will terminate
only upon payment in full of the obligations set forth in this Lease and/or any
agreements, documents or instruments related thereto.

 

(h)                                        Time is of the essence in the payment
and performance of all of Lessee’s obligations under this Lease.

 

(i)                                            THIS LEASE IS BEING DELIVERED IN,
AND WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF, THE STATE
OF NEW YORK, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAWS. Lessor and
Lessee agree that the court of the State of New York have non-exclusive
jurisdiction in respect of any claim brought under the Cape Town Treaty relating
to the Aircraft.

 

Section 26 — Amendments.

 

This Lease may not be amended except by a writing signed by Lessor and Lessee.
Delivery of an executed copy of this Lease by facsimile or any other reliable
means will be deemed as effective for all purposes as delivery of a manually
executed copy. Lessee will provide to Lessor the manually executed original of
any document delivered by facsimile within five days.

 

Section 27 — Jury Trial Waiver.

 

LESSOR AND LESSEE HEREBY EACH WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THE
AIRCRAFT OR THIS LEASE. THIS WAIVER IS MADE KNOWINGLY, WILLINGLY AND VOLUNTARILY
BY LESSOR AND LESSEE WHO EACH ACKNOWLEDGE THAT NO REPRESENTATIONS HAVE BEEN MADE
BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY
OR NULLIFY ITS EFFECT. THIS WAIVER APPLIES TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO.

 

20

--------------------------------------------------------------------------------


 

Section 28 — Truth in Leasing.

 

THE AIRCRAFT BECAME SUBJECT TO THE MAINTENANCE REQUIREMENTS OF PART 91, OF THE
FEDERAL AVIATION REGULATIONS (“FARS”) UPON THE REGISTRATION OF THE AIRCRAFT WITH
THE FAA. LESSEE CERTIFIES THAT DURING THE 12 MONTHS (OR PORTION THEREOF DURING
WHICH THE AIRCRAFT HAS BEEN SUBJECT TO U.S. REGISTRATION) PRECEDING THE
EXECUTION OF THIS LEASE, THE AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED UNDER
PART 91, OF THE FARS. LESSEE CERTIFIES THAT THE AIRCRAFT WILL BE MAINTAINED AND
INSPECTED UNDER PART 91 OF THE FARS FOR OPERATIONS TO BE CONDUCTED UNDER THE
LEASE. UPON EXECUTION OF THIS LEASE, AND DURING THE TERM HEREOF, THE LESSEE,
WHOSE NAME AND ADDRESS ARE SET FORTH IMMEDIATELY BELOW, ACTING BY AND THROUGH
THE SIGNATORY HERETO, WHO EXECUTES THIS SECTION SOLELY IN THE CAPACITY SET FORTH
BELOW THE SIGNATORY’S SIGNATURE, CERTIFIES THAT THE LESSEE WILL BE RESPONSIBLE
FOR THE OPERATIONAL CONTROL OF THE AIRCRAFT UNDER THE LEASE, UNLESS, THE
AIRCRAFT IS SUBLEASED TO AN AIR CARRIER OR AIR TAXI OPERATOR CERTIFICATED UNDER
PART 121 OR PART 135, RESPECTIVELY, OF THE FARS. THE NAME, ADDRESS AND SIGNATURE
OF THE PERSON RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT UNDER THIS
LEASE ARE SET FORTH IN THIS SECTION 28 AND SUCH PERSON’S EXECUTION HEREOF
CONSTITUTES A CERTIFICATION BY SUCH PERSON THAT SUCH PERSON UNDERSTANDS HIS OR
HER RESPONSIBILITY FOR COMPLIANCE WITH APPLICABLE FARS.

 

a)

 

Name:

 

DON F. AHERN

 

 

 

 

 

 

 

 

Signature:

 

/s/ Don F. Ahern

 

 

 

 

 

 

 

 

Address:

 

4241 S. ARVILLE, LAS VEGAS, NV 89103

 

 

THE LESSEE FURTHER CERTIFIES THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR
COMPLIANCE WITH APPLICABLE FARS. AN EXPLANATION OF FACTORS BEARING ON
OPERATIONAL CONTROL AND PERTINENT FARS CAN BE OBTAINED FROM THE NEAREST FEDERAL
AVIATION FLIGHT STANDARD DISTRICT OFFICE, GENERAL AVIATION DISTRICT OFFICE OR
AIR CARRIER DISTRICT OFFICE.

 

Lessee’s Initials:

/s/ DA

 

 

 

 

Lessee’s Initials:

/s/ DA

 

 

(Signature Page follows)

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused the Aircraft Lease Agreement
to be duly executed by their respective officers thereunto duly authorized.

 

LESSOR:

 

LESSEE:

KEY EQUIPMENT FINANCE INC.

 

AHERN RENTALS, INC.

 

 

 

 

 

 

Signature:

/s/ Donald C. Davis

 

Signature:

 

Print Name:

Donald C. Davis

 

Print Name:

 

Title:

Vice President

 

Title:

 

Date:

       April 20, 2006

 

Date:

 

 

 

 

 

Address:

 

Address:

 

 

 

1000 South McCaslin Blvd

 

4241 Arville St

Superior, CO 80027

 

Las Vegas, NV 89103-3713

 

 

 

 

 

 

 

 

LESSEE:

 

 

DON. F. AHERN

 

 

 

 

 

 

 

 

Signature:

 

 

 

Print Name:

 

 

 

Date:

 

 

 

 

 

 

Address:

 

 

 

 

 

4241 Arville St

 

 

Las Vegas, NV 89103-3713

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused the Aircraft Lease Agreement
to be duly executed by their respective officers thereunto duly authorized.

 

LESSOR:

 

LESSEE:

KEY EQUIPMENT FINANCE INC.

 

AHERN RENTALS, INC.

 

 

 

 

 

 

Signature:

 

 

Signature:

/s/ Don F. Ahern

Print Name:

Donald C. Davis

 

Print Name:

DON F. AHERN

Title:

Vice President

 

Title:

PRESIDENT

Date:

 

 

Date:

4/20/06

 

 

 

Address:

 

Address:

 

 

 

1000 South McCaslin Blvd

 

4241 Arville St

Superior, CO 80027

 

Las Vegas, NV 89103-3713

 

 

 

 

 

 

 

 

LESSEE:

 

 

DON. F. AHERN

 

 

 

 

 

 

 

 

Signature:

/s/ Don F. Ahern

 

 

Print Name:

DON F. AHERN

 

 

Date:

4/20/06

 

 

 

 

 

Address:

 

 

 

 

 

4241 Arville St

 

 

Las Vegas, NV 89103-3713

 

STATE OF NEVADA

)

 

 

 

)SS#

 

COUNTY OF CLARK

)

 

 

On this 17 day of APRIL, 2006, before me the subscriber personally appeared  DON
F. AHERN who being by me duly sworn, did depose and say; that he resides at 4241
S. ARVILLE, LAS VEGAS, NV, that he is the person described in and who executed
the foregoing instrument; and that he signed his name thereto freely and of his
own volition.

 

/s/ Lois Petruzzo

 

 

NOTARY PUBLIC

 

 

                             [SEAL]

 

My Commission Expires:

1/10/08

 

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A TO

AIRCRAFT LEASE AGREEMENT

DEFINITIONS

 

1.     All References in the Lease to designated Sections and other subdivisions
are to such designated Sections and other subdivisions only, and the words
“herein,” “hereof” “hereunder” and other words of similar import refer to the
Lease as whole and not to any particular section or other subdivision.

 

2.     Except as otherwise indicated, all the agreements and instruments defined
herein or in the Lease means such agreements and instruments as the same may
from time to time be supplemented or amended, or as the terms thereof may be
waived or modified to the extent permitted by, and in accordance with, the terms
thereof.

 

3.     The terms defined in the Lease will, for purposes of the Lease and all
Lease Supplements, schedules and exhibits thereto, have the meanings assigned to
them and will include the plural as well as the singular as the context
requires.

 

4.     The terms “including,” “includes” and “include” will be deemed to be
followed by the words “without limitation.”

 

5.     The following terms have the following meanings for all purposes of the
Lease:

 

Acceptance Date means the date (which date will be no later than the date
designated as the “Last Acceptance Date” on Schedule 2) on which Lessee
irrevocably and unconditionally accepts the Aircraft for lease under the Lease
as evidenced by the execution and delivery of Lease Supplement 1 relating
thereto dated such date.

 

Act means Subtitle VII of Title 49 of the United States Code, as amended and
re-codified.

 

Additions has the meaning set forth in Section 11 of the Lease.

 

Additional Insureds has the meaning set forth in Section 14(b) of the Lease.

 

Aircraft means (i) the Airframe, (ii) the Engines, and (iii) where the context
permits, the Records.

 

Aircraft Marking means the marking described on Lease Supplement 2.

 

Airframe means (i) the Airframe described in Schedule 1 and, unless the context
requires otherwise, will not include the Engines, and (ii) any and all Parts
from time to time incorporated in, installed on or attached to such Airframe and
any and all Parts removed therefrom so long as title thereto will remain vested
in Lessor in accordance with the applicable terms of this Lease after removal
from the Airframe.

 

Alterations has the meaning set forth in Section 11 of the Lease.

 

Basic Rent has the meaning set forth in Section 3 of the Lease.

 

Basic Rent Date has the meaning set forth in Schedule 2.

 

Basic Term means the number of months set forth on Schedule 2.

 

Bill of Sale has the meaning set forth in Section 2 of the Lease.

 

Business Day means any day other than a Saturday, Sunday or other day on which
banks located in New York are required or permitted to be closed.

 

Cape Town Treaty has the meaning provided in 49 U.S.C. § 44113(1).

 

Casualty Value will be the amount set forth on such Schedule 3 for the
applicable Basic Rent Date except that, in the case of an Event of Loss covered
by the insurance required to be maintained by Lessee pursuant to
Section 14(b) of the Lease (or which would have been covered by such insurance,
had such insurance been maintained as required), Casualty Value means the higher
of fair market sales value (as determined in accordance with the provisions of
Section 23 hereof) or the amount set forth on Schedule 3 to Lease Supplement 1.

 

1

--------------------------------------------------------------------------------


 

Change of Control means the occurrence of any of the following: (a) the adoption
of a plan relating to the liquidation or dissolution of Lessee; (b) (i) Don F.
Ahern shall cease to own, directly or indirectly, at least 51% of the
outstanding voting capital stock of Ahern, (ii) Don F. Ahern, any member of his
immediate family and any trust established for the benefit of Don F. Ahern
and/or any member of his immediate family shall cease to own, directly or
indirectly, at least 75.0% of the outstanding voting capital stock of Ahern,
(iii) Don F. Ahern shall, by agreement or otherwise, cease to have the right to
exercise voting control of Ahern or (iv) Don F. Ahern shall die or shall become
incapacitated or disabled such that Don F. Ahern is unable to properly perform
the duties for Ahern that he performs for Ahern on the date hereof; provided,
that if Don F. Ahern shall die or become so incapacitated or disabled, a “Change
of Control” under this clause (b) shall not occur as a result of such death,
incapacitation or disability if, within 90 days after the occurrence of his
death or such incapacity or disability and at all times thereafter, (x) Ahern
shall have employed one or more Persons with requisite experience that are
reasonably satisfactory to Lessor to perform those duties for Ahern that Don F.
Ahern performs for Ahern as of the date hereof and (y) Don F. Ahern’s
obligations under this Lease are assumed by a Person acceptable to Lessor in its
sole discretion; or (c) there shall occur a “Change of Control” or a “Change in
Control” as defined in any other document or agreement governing material debt
of Lessee.

 

Claims has the meaning set forth in Section 15 of the Lease.

 

Code means the Internal Revenue Code of 1986, as amended.

 

Default means an event or circumstance which, after the giving of notice or
lapse of time, or both, would become an Event of Default.

 

Estimated Annual Hours means the anticipated number of average annual flight
hours as shown on Schedule No. 2-A.

 

Event of Default has the meaning set forth in Section 18 of the Lease.

 

Event of Loss with respect to the Aircraft, the Airframe, any Propellers or any
Engine means any of the following events with respect to such property (i) loss
of such property or the use thereof due to theft, disappearance, destruction,
damage beyond repair or rendition of such property permanently unfit for normal
use for any reason whatsoever; (ii) any damage to such property which results in
an insurance settlement with respect to such property on the basis of a total
loss or constructive total loss; (iii) the condemnation, confiscation or seizure
of, or requisition of title to or use of, such property by the act of any
government (foreign or domestic) or of any state or local authority or any
instrumentality or agency of the foregoing (“Requisition of Use”); (iv) as a
result of any rule, regulation, order or other action by any government (foreign
or domestic) or governmental body (including the FAA or any similar foreign
governmental body) having jurisdiction, the use of such property has been
prohibited, or such property has been declared unfit for use, for a period of
six (6) consecutive months, unless Lessee, prior to the expiration of such
six-month period, will have undertaken and, in the opinion of the Lessor, will
be diligently carrying forward all steps necessary or desirable to permit the
normal use thereof by Lessee or, in any event, if use has been prohibited, or
such property has been declared unfit for use, for a period of twelve (12)
consecutive months; (v) with respect to an Engine, the removal thereof from the
Airframe for a period of six (6) months or longer, whether or not such Engine is
operational or (vi) such property will be returned to the Manufacturer, other
than for modification required as a result of patent infringement or for repair
or replacement (any such return being herein referred to as a “Return to
Manufacturer”). The date of any Event of Loss will be the date of such theft,
disappearance, destruction, damage, Requisition of Use, prohibition, unfitness
for use for the stated period, removal for the stated period or Return to
Manufacturer. An Event of Loss with respect to the Aircraft will be deemed to
have occurred if any Event of Loss occurs with respect to the Airframe. An Event
of Loss with respect to any Engine will not, without loss of the Airframe, be
deemed an Event of Loss with respect to the Aircraft.

 

Excess Hours has the meaning set forth in Section 23(c) of the Lease.

 

Expiration Date means the date set forth in Schedule 2.

 

FAA means the United States Federal Aviation Administration and any successor
agency or agencies thereto.

 

FAA Counsel means Crowe & Dunlevy, Oklahoma City, Oklahoma 73102, or such other
counsel as Lessor may designate.

 

FARS has the meaning set forth in Section 28 of the Lease.

 

First Basic Rent Date has the meaning set forth in Schedule 2.

 

2

--------------------------------------------------------------------------------


 

Guarantor means any guarantor of Lessee’s obligations hereunder.

 

Guaranty means individually and collectively, any agreement under which any
Guarantor guarantees Lessee’s obligations owed to Lessor

 

Impositions, has the meaning set forth in Section 10 of the Lease.

 

International Interest has the meaning provided thereto in the Cape Town Treaty.

 

International Registry has the meaning provided in 49 U.S.C. § 44113(3).

 

Last Basic Rent Date has the meaning set forth in Schedule 2.

 

Late Payment Rate means the lesser of 1.5% per month or the highest rate
permitted by applicable law, computed on the basis of a 360 day year and 30 day
month.

 

Lease Documents means this Lease, the Purchase Documents and the Guaranty and
all amendments, restatements, modifications and supplements thereto.

 

Lease Supplement means a supplement to the Lease to be entered into as of the
Acceptance Date by Lessor and Lessee, which supplement will be substantially in
the form as attached to the Lease and identified as either Lease Supplement 1 or
Lease Supplement 2, both of which are attached to the Lease and made a part
thereof.

 

Lessor Transfer has the meaning specified in Section 16(b) of the Lease.

 

Lessor Assignee has the meaning specified in Section 16(b) of the Lease.

 

Lessor’s Cost has meaning set forth in Schedule 2.

 

Lessor’s Liens means any Liens created or granted by Lessor, or any Liens
resulting from claims against Lessor not related to Lessor’s ownership of the
Aircraft.

 

Liability has the meaning specified in Section 29 of the Lease.

 

Liens means all liens, charges, security interests, and encumbrances of every
nature and description whatsoever, including liens, charges, security interests
and encumbrances with respect to Impositions, International Interests,
Prospective International Interests and Prospective Sales and rights of third
parties under management, pooling, interchange, overhaul, repair or other
similar agreements or arrangements.

 

MACRS means modified accelerated cost recovery system, as defined in the Code.

 

Manufacturer means the manufacturers identified on Lease Supplement 2 and their
respective successors and

assigns.

 

Material Adverse Effect means: (a) a material adverse change in, or a material
adverse effect upon, (i) the Aircraft or (ii) the operations, business,
properties, prospects or condition (financial or otherwise) of Ahern and its
subsidiaries, taken as a whole; (b) a material impairment of the ability of
Lessee to perform under any Lease Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect, or
enforceability against Lessee or any affiliate of Lessee of any Lease Document
to which it is a party.

 

Parts means all appliances, parts, instruments, appurtenances, accessories,
furnishings and other equipment of whatever nature (other than complete Engines
or engines), which are from time to time incorporated or installed in or
attached to an Airframe or any Engine and all such items which are subsequently
removed therefrom so long as Lessor has title thereto pursuant to the terms
hereof.

 

Permitted Liens means (a) the rights of Persons under agreements or arrangements
expressly permitted by the terms of Section 16 of the Lease, (b) Lessor’s Liens,
(c) the rights of the Lessor as set forth in the Lease, and (d) Liens for taxes
either not yet due or being contested by Lessee in good faith and inchoate
materialmen’s, mechanic’s, workmen’s, repairmen’s, employee’s or other like
Liens arising in the ordinary course of business of Lessee for sums not yet

 

3

--------------------------------------------------------------------------------


 

delinquent or being contested in good faith (and, in each case, which do not
involve any material risk of the sale, forfeiture or loss of the Aircraft or any
interest therein) with due diligence and by appropriate proceedings.

 

Person means any individual, partnership, corporation, trust, association, joint
venture, joint stock company, or non-incorporated organization or government or
any department or agency thereof, or any other entity of any kind whatsoever.

 

Propeller(s) means the propellers described and listed by manufacturer’s serial
numbers listed in Schedule 1.

 

Primary Hangar Location means the hangar location identified on Schedule 2.

 

Prospective International Interest has the meaning provided thereto in the Cape
Town Treaty

 

Prospective Sale has the meaning provided thereto in the Cape Town Treaty.

 

Purchase Documents means the documents identified on Lease Supplement 2 and such
other documents as Lessor considers necessary or advisable in order to convey to
Lessor title to the Aircraft as contemplated under the Lease, which documents
will be in form and substance satisfactory to Lessor.

 

Records means any and all logs, manuals, certificates, date and inspection,
modification, maintenance, engineering, technical and overhaul records
(including all computerized data, records and materials of any kind whatsoever)
with respect to the Aircraft, including all records required to be maintained by
the FAA or any other governmental agency or authority having jurisdiction with
respect to the Aircraft or any Manufacturer or Supplier of the Aircraft (or any
part thereof) with respect to the enforcement of warranties or otherwise, which
Records will be at all times the property of the Lessor after the Acceptance
Date.

 

Recovery Period has the meaning set forth in Schedule 2.

 

Remedy Date has the meaning set forth in Section 30 of the Lease.

 

Renewal Term has the meaning set forth in Section 23(b) of the Lease.

 

Rent has the meaning set forth in Section 3 of the Lease.

 

Rent Commencement Date has the meaning set forth in Schedule 2.

 

Requisition of Use has the meaning set forth in the Event of Loss definition
contained herein.

 

Return to Manufacturer has the meaning set forth in the Event of Loss definition
contained herein.

 

Schedule 1 means Schedule 1 to Lease Supplement 1.

 

Schedule 2 means Schedule 2 to Lease Supplement 1.

 

Supplemental Rent has the meaning set forth in Section 3 of the Lease.

 

Supplier means the “Supplier” or “Suppliers,” as the case may be, identified as
such on Lease Supplement 2 and their respective successors and assigns.

 

Tax Benefits has the meaning set forth in Section 15(b) of the Lease.

 

Tax Loss has the meaning set forth in Section 15(b) of the Lease.

 

Term means the Basic Term together with (i) the period, if any, from and
including the Acceptance Date through, but not including, the Rent Commencement
Date and (ii) any Renewal Term entered into pursuant to Section 23(b) of the
Lease.

 

UCC means the Uniform Commercial Code as in effect in the applicable
jurisdiction.

 

4

--------------------------------------------------------------------------------


 

Warranty Bill of Sale means a warranty bill of sale in the form of Exhibit B to
the Lease.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

TO AIRCRAFT LEASE AGREEMENT

(FORM OF WARRANTY BILL OF SALE)

 

WARRANTY BILL OF SALE

 

Cessna Aircraft Company (the “Seller”), in consideration of the sum of
$6,580,325.00 paid by Key Equipment Finance Inc. (the “Buyer”), receipt and
sufficiency of which are hereby acknowledged, hereby grants, sells, assigns,
transfers and delivers to Buyer the aircraft described below together with the
engines installed thereon and all appliances, parts, instruments, appurtenances,
accessories, furnishings, avionics, components and other equipment of whatever
nature installed on said aircraft and all logbooks, manuals, certificates, data
and inspection, modification, maintenance, engineering, technical, overhaul and
all other books and records (including all computerized data, records and
materials) as pertain to the operation and maintenance of such aircraft (all of
the foregoing hereinafter collectively referred to as the “Aircraft”), along
with whatever claims and rights Seller may have against the manufacturer and/or
supplier of the Aircraft, including but not limited to all warranties and
representations. At Buyer’s request, Seller will cause the supplier to execute
an Acknowledgment in form and substance satisfactory to Buyer in its sole
discretion.

 

DESCRIPTION OF AIRCRAFT

 

Cessna Aircraft Company model Citation             525B aircraft hearing FAA
Registration Mark N742AR and manufacturer’s serial number* 0074 and (2) Williams
model FJ44-3A                 engines, respectively, bearing manufacturer’s
serial numbers 141155 & 141156. (See also Schedule A attached hereto and made a
part hereof for further description of the Aircraft.)

 

Seller hereby represents, warrants and agrees that (1) Seller is the lawful
owner of the full title to the Aircraft and that Buyer will acquire by the terms
of this Bill of Sale good and full title to the Aircraft free and clear of all
mortgages, leases, security interests, claims, charges, liens and encumbrances
of any kind whatsoever; (2) Seller has the right to sell the Aircraft as
aforesaid; (3) Seller will defend title to the Aircraft and defend and indemnify
Buyer against any claims by any person, party, firm, corporation or entity of
any kind whatsoever relating to the Aircraft; and (4) the Aircraft had been
delivered to Seller, and has been delivered to Buyer, in good order and
condition and conforms to the specifications and the requirements and standards
applicable thereto under FAA rules and regulations, the Lease, and any other
applicable rule, regulation or contract.

 

Seller agrees to save and hold harmless Buyer from and against any and all
foreign, federal, state, municipal and local license fees and taxes of any kind
or nature, including but not limited to any and all excise, personal property,
privilege, use and sales taxes, and from and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions and suits, including
but not limited to attorney’s fees, resulting therefrom and imposed upon,
incurred by or asserted against Buyer as a consequence of the sale of the
Aircraft to the Buyer.

 

Seller agrees and acknowledges that the terms and conditions of this Bill of
Sale, including but not limited to all representations, warranties and
agreements for the benefit of Buyer, will survive the delivery of the Aircraft
and the delivery, execution and recording of this or any Federal Aviation
Administration Bill of Sale.

 

Seller consents to the registration of this Warranty Bill of Sale with the
“International Registry” as such term is defined in 49 U.S.C. § 44113(3) and
agrees to take such steps reasonably requested by Buyer to effect such
registration.

 

IN WITNESS WHEREOF, Seller has executed this Warranty Bill of Sale
this         day of                             , 20    .

 

 

SELLER: Cessna Aircraft Company

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

*    525B

 

1

--------------------------------------------------------------------------------


 

SCHEDULE A

TO WARRANTY BILL OF SALE

 

AIRCRAFT DESCRIPTION

 

Airframe Make and Model:

 

CESSNA AIRCRAFT COMPANY MODEL CJ3-525B

 

 

 

United States Registration Number:

 

N742AR

 

 

 

Airframe Manufacturer’s Serial Number:

 

525B-0074

 

 

 

Engine Make and Model:

 

WILLIAMS MODEL FJ44-3A/9912614-1

 

 

 

Engine Manufacturer’s Serial Numbers:

 

141155 & 141156

 

 

 

Avionics:

 

WX-1000E LIGHTNING DETECTION — L3 COMMUNICATIONS

 

 

630D BROADCAST GRAPHICAL WEATHER DISPLAY (XM) — COLLINS

 

 

HF-9000 HIGH FREQUENCY COMMUNICATIONS — COLLINS

 

 

TTR-4000 TCAS II — COLLINS

 

 

ELETRONIC CHARTS — JEPPESEN

 

 

AIRCELL ST-3100 - IRIDIUM

 

 

GPS-500 GARMIN

 

 

MARK VIII EGPWS — HONEYWELL

 

 

VHF-4000 VHF COMMS

 

 

CVR LOCATOR BEACON

 

 

ADC-3000 AIR DATA COMPUTER 1 & 2

 

 

ALT-4000 RADIO ALTIMETER

 

 

AHC-3000 AHRS COMPUTER

 

 

FDU-3000 UNIT-FLUX DETECTOR

 

 

GH-3000 SECONDARY FLIGHT DISPLAY

 

 

DCU-3001 DATA CONCENTRATOR UNIT

 

 

DCP-3030 AFD DISPLAY CONTROL PANEL

 

 

CCP-3000 AFD-CRSR CONTROL PANEL

 

 

AFD-3010 ADAPTIVE FLIGHT DISPLAY

 

 

AFD-3010E ADAPTIVE FLIGHT DISPLAY CENTER POSITION

 

 

RTA-800 WEATHER RADAR

 

 

XMA-1000 SATELLITE DATALINK WITH ANTENNA

 

 

XMWR-1000 SATELLITE DATALINK WITH RECEIVER

 

 

DME-4000 DME 1 & 2 TRANCIEVER

 

 

TDR-94D TRANSPONDER 1 & 2

 

 

FMC-3000 FMS 1 COMPUTER

 

 

CDU-3000 FMS CONTROL DISPLAY UNIT

 

 

GPS-500 FMS GPS DISPLAY

 

 

GPS-4000A GPS RECEIVER

 

 

NAV-4500 NAV REC/VOR/ADF/MRK BECON/ILS

 

 

RTU-4200 RADIO TUNING UNIT

 

 

TCAS PROCESSOR

 

 

TRE-920 TCAS II ANTENNA

 

 

 

Interior:

 

TOWNSEND LEATHER SEATING

 

 

CARL BOOTH HIGH CLOSS WOOD VENEER SIDELEGES / TABLES

 

 

AFT CABIN LH LAVATORY CLOSURE

 

 

CENTER AFT COAT ROD

 

 

 

Exterior:

 

WHITE WITH BURGUNDY MIST EFFECT AND SILVER PLATINUM METALLIC AND PAISLEY
METALLIC STRIPES

 

1

--------------------------------------------------------------------------------


 

Lease Supplement 1

To Aircraft Lease Agreement

(Form of Certificate of Acceptance)

 

CERTIFICATE OF ACCEPTANCE

 

THIS IS A CERTIFICATE ACKNOWLEDGING
ACCEPTANCE OF THE AIRCRAFT FOR
PURPOSES OF THE BELOW-REFERENCED LEASE.

 

THIS IS NOT A DELIVERY RECEIPT.

 

This is Lease Supplement 1 to the AIRCRAFT LEASE AGREEMENT dated as of April 20,
2006, (the “Lease”) by and between Key Equipment Finance Inc., as lessor
(“Lessor”) and AHERN RENTALS, INC., as lessee (“Lessee”).

 

1)             The Aircraft. Lessee hereby acknowledges, agrees and certifies
that the Aircraft as set forth and described in Schedule 1 is in Lessee’s
possession, has been inspected by Lessee to its complete satisfaction, has been
found to be in good working order, repair and condition and fully equipped to
operate as required under applicable law for its purpose, is of a size, design,
capacity and manufacture selected by Lessee and suitable for Lessee’s purposes,
and is, as of the date set forth below, unconditionally, irrevocably and fully
accepted by Lessee for lease under the Lease. Lessee hereby further
unconditionally and irrevocably reaffirms its representations, warranties,
covenants and acknowledgments in the Lease and agrees that the Lease provides in
favor of the Lessor an International Interest in the Aircraft. All capitalized
terms used herein that are not otherwise defined herein has the meanings given
to such terms in the Lease.

 

2)             Lessee Representations. Lessee represents and warrants to Lessor
that on the date hereof:

 

a)     The representations and warranties of Lessee set forth in the Lease and
all certificates and opinions delivered in connection therewith were true and
correct in all respects when made and are true and correct as of the date
hereof, with the same force and effect as if the same had been made on this
date.

 

b)    Lessee has satisfied or complied with all conditions precedent and
requirements set forth in the Lease and Lease Supplements that are required to
have been satisfied or complied with on or prior to the date hereof.

 

c)     No Default or Event of Default under the Lease has occurred and is
continuing.

 

d)    Lessee has obtained, and there are in full force and effect, such
insurance policies with respect to the Aircraft as are required to be obtained
under the terms of the Lease.

 

e)     Lessee has furnished no equipment for the Aircraft other than as stated
on Schedule 1 or permitted as an Addition thereto pursuant to the Lease.

 

f)     The facts, terms, information, description and costs set forth in the
attached Schedules 1, 2 and 2-A hereto are true, complete, accurate and correct.

 

g)    The Lease is a “finance lease” under Section 2A-103(g) of the UCC.

 

Date of unconditional, irrevocable and final acceptance by Lessee: April 20,
2006.

 

IN WITNESS WHEREOF, Lessee has caused this Lease Supplement 1 to be duly
executed by its officer thereunto duly authorized.

 

 

AHERN RENTALS, INC.

DON F. AHERN

 

 

 

 

Signature:

 

/s/ Don F. Ahern

 

Signature:

 

/s/ Don F. Ahern

 

 

 

 

 

 

 

Print Name:

 

DON F. AHERN

 

Print Name:

 

DON F. AHERN

 

 

 

 

 

 

 

Title:

 

PRESIDENT

 

Date:

 

4/20/06

 

 

 

 

 

 

 

Date:

 

4/20/06

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

Schedule 1

to Lease Supplement 1

 

Description of Aircraft

 

Cessna Aircraft Company model 525B (Citation CJ3-525B) aircraft which consists
of the following components:

 

a)                        Airframe manufactured by Cessna Aircraft Company
bearing FAA Registration Mark N742AR, having a model number of 525B (Citation
CJ3-525B) and manufacturer’s serial number of 525B0074*

 

b)                       (2) Williams model FJ44-3A                    engines
bearing manufacturer’s serial numbers 141155 & 141156 each of which has 550HP or
greater rated takeoff horsepower or the equivalent of such horsepower.**

 

c)                        Standard accessories and optional equipment and such
other items fitted or installed on the Aircraft and as may be more particularly
described on Schedule A that is attached hereto and made a part hereof.

 

d)                       Those items of Lessee furnished equipment described in
a bill of sale or bills of sale therefor (copies of which may be appended
hereto), delivered by Lessee to Lessor that constitute appliances and equipment
that are or will be installed on the Aircraft.

 

Initials:

 

Lessee:

/s/ DA

 

 

Lessee:

/s/ DA

 

 

Lessor:

/s/ Donald C. Davis

 

 

--------------------------------------------------------------------------------

*

 

described on the International Registry as “Cessna” model “525B” with
manufacturer’s serial number “525B-0074”

 

 

 

**

 

described on the International Registry as “Willams International Co LLC” model
“FJ44-3A” with manufacturer’s serial numbers “141155” and “141156”

 

1

--------------------------------------------------------------------------------


 

SCHEDULE A TO

SCHEDULE 1

 

Standard accessories and optional equipment:

 

Avionics:

 

WX-1000E LIGHTNING DETECTION — L3 COMMUNICATIONS

 

 

630D BROADCAST GRAPHICAL WEATHER DISPLAY (XM) — COLLINS

 

 

HF-9000 HIGH FREQUENCY COMMUNICATIONS — COLLINS

 

 

TTR-4000 TCAS II — COLLINS

 

 

ELETRONIC CHARTS — JEPPESEN

 

 

AIRCELL ST-3100 - IRIDIUM

 

 

GPS-500 GARMIN

 

 

MARK VIII EGPWS — HONEYWELL

 

 

VHF-4000 VHF COMMS

 

 

CVR LOCATOR BEACON

 

 

ADC-3000 AIR DATA COMPUTER 1 & 2

 

 

ALT-4000 RADIO ALTIMETER

 

 

AHC-3000 AHRS COMPUTER

 

 

FDU-3000 UNIT-FLUX DETECTOR

 

 

GH-3000 SECONDARY FLIGHT DISPLAY

 

 

DCU-3001 DATA CONCENTRATOR UNIT

 

 

DCP-3030 AFD DISPLAY CONTROL PANEL

 

 

CCP-3000 AFD-CRSR CONTROL PANEL

 

 

AFD-3010 ADAPTIVE FLIGHT DISPLAY

 

 

AFD-3010E ADAPTIVE FLIGHT DISPLAY CENTER POSITION

 

 

RTA-800 WEATHER RADAR

 

 

XMA-1000 SATELLITE DATALINK WITH ANTENNA

 

 

XMWR-1000 SATELLITE DATALINK WITH RECEIVER

 

 

DME-4000 DME 1 & 2 TRANCIEVER

 

 

TDR-94D TRANSPONDER 1 & 2

 

 

FMC-3000 FMS 1 COMPUTER

 

 

CDU-3000 FMS CONTROL DISPLAY UNIT

 

 

GPS-500 FMS GPS DISPLAY

 

 

GPS-4000A GPS RECEIVER

 

 

NAV-4500 NAV REC/VOR/ADF/MRK BECON/ILS

 

 

RTU-4200 RADIO TUNING UNIT

 

 

TCAS PROCESSOR

 

 

TRE-920 TCAS II ANTENNA

 

 

 

Interior:

 

TOWNSEND LEATHER SEATING

 

 

CARL BOOTH HIGH CLOSS WOOD VENEER SIDELEGES / TABLES

 

 

AFT CABIN LH LAVATORY CLOSURE

 

 

CENTER AFT COAT ROD

 

 

 

Exterior:

 

WHITE WITH BURGUNDY MIST EFFECT AND SILVER PLATINUM

 

 

METALLIC AND PAISLEY METALLIC STRIPES

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO

LEASE SUPPLEMENT 1

 

Financial Terms

 

Rent Commencement Date:

 

April 20, 2006.

 

 

 

Basic Term:

 

120 months commencing on the Rent Commencement Date and continuing through and
including the Expiration Date.

 

 

 

Basic Rent Date:

 

the First day of each and every calendar month from and including the First
Basic Rent Date through the Last Basic Rent Date.

 

 

 

First Basic Rent Date:

 

April 20, 2006.

 

 

 

Last Basic Rent Date:

 

March 20, 2016.

 

 

 

Expiration Date:

 

March 20, 2016.

 

 

 

Renewal Date:

 

March 20, 2016.

 

 

 

Renewal Term:

 

(12) Months.

 

 

 

Primary Hangar Location:

 

145 E. RENO AVE., SUITE El

 

 

LAS VEGAS, NV 89119

 

 

 

Lessee’s Chief Executive Offices and Principal Place of Business:

 

4241 ARVILLE ST, LAS VEGAS, NV 891033713

 

 

 

Acceptance Date:

 

April 20, 2006.

 

 

 

Last Acceptance Date:

 

April 20, 2006.

 

 

 

Recovery Period:

 

5 Years.

 

 

 

Date of Last Financing:

 

April 20, 2006.

 

 

 

Lessor’s Cost:

 

$6,580,325.00

 

 

 

Initials:

 

 

 

 

 

Lessee:

/s/ DA

 

 

 

 

 

 

Lessee:

/s/ DA

 

 

 

 

 

 

Lessor:

/s/ Donald C. Davis

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

Lease Supplement 2

to Aircraft Lease Agreement

 

This is Lease Supplement 2 under the AIRCRAFT LEASE AGREEMENT dated as of April
20, 2006 (the “Lease”) by and between Key Equipment Finance Inc., as lessor
(“Lessor”) and Ahern Rentals, Inc. as lessee (“Lessee”). All capitalized terms
used herein that are not otherwise defined herein has the meanings given to such
terms in the Lease.

 

Manufacturer of Airframe:

 

Cessna

Manufacturer of Engines:

 

Williams International Co, LLC

Supplier:

 

Cessna Aircraft Company

 

1)     Purchase Documents:

 

a)     Order or Aircraft Purchase Agreement between Supplier and Ahern
Rentals, Inc. dated September 10, 2002.

 

b)    Warranty Bill of Sale to Lessor dated April 20, 2006 relating to the
Aircraft in the form of Exhibit B hereto.

 

c)     Warranty Agreements between Cessna Aircraft Company or any other
manufacturer or vendor and Ahern Rentals, Inc., and, if applicable, the duly
executed and authorized assignments of same to Lessor in form and substance
satisfactory to Lessor.

 

d)    FAA Bill of Sale.

 

e)     Invoices for the Aircraft, including the Engines, from the Supplier
thereof showing Ahern Rentals, Inc as the purchaser thereof, and, if applicable,
the duly executed and authorized assignments of same to Lessor in form and
substance satisfactory to Lessor, and evidence that such invoices have been and
are paid in full.

 

2)     Aircraft marking (Referenced in Section 11 of the Lease):

 

a)     Two-inch by four-inch plaque to be maintained in cockpit and affixed in a
conspicuous position stating:

 

“This property is owned by and leased from Key Equipment Finance Inc., 1000
South McCaslin Boulevard, Superior, CO 80027. Any removal, alteration, disposal
or other change in the condition or location of this property must be approved
by Key Equipment Finance Inc.”

 

b)    Similar markings to be permanently affixed to each Engine.

 

3)     Additional Maintenance Provisions and Other Purchase Documents:

 

a)     None.

 

IN WITNESS WHEREOF, effective as of April 20, 2006, the parties hereto have each
caused this Lease Supplement 2 to be duly executed by their respective officers,
thereunto duly authorized.

 

LESSOR:

LESSEE:

 

 

KEY EQUIPMENT FINANCE INC.

AHERN RENTALS, INC.

 

 

 

 

 

 

 

 

Signature:

 

/s/ Donald C. Davis

 

Signature:

 

/s/ Don F. Ahern

 

 

 

 

 

 

 

Print Name:

 

Donald C. Davis

 

Print Name:

 

DON F. AHERN

 

 

 

 

 

 

 

Title:

 

Vice President

 

Title:

 

PRESIDENT

 

 

 

 

 

 

 

 

 

 

 

LESSEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

DON F. AHERN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

/s/ Don F. Ahern

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

DON F. AHERN

 

1

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 TO LEASE SUPPLEMENT 1

 

This AMENDMENT NO. 1 TO LEASE SUPPLEMENT 1 dated as of                         
, 2006 (“Amendment”), by and between KEY EQUIPMENT FINANCE INC., a Michigan
corporation (“Lessor”), and AHERN RENTALS, INC., a Nevada corporation and Don F.
Ahern (“Lessee”), is made to that certain Lease Supplement 1 dated as of
April 20, 2006, (“Lease Supplement 1”)* to that certain Aircraft Lease Agreement
dated as of April 20, 2006, (the “Lease”)* In each case between Lessor and
Lessee. Capitalized terms used herein but not otherwise defined herein shall
have the meaning set forth therefor in the Lease. In the case of any conflict
between the provisions of this Amendment and the provisions of the Lease or
Lease Supplement 1, the provisions of this Amendment shall control construction
of the terms.

 

--------------------------------------------------------------------------------

* as further described in Schedule No. 1

 

W I T N E S S E T H:

 

WHEREAS, Lessor and Lessee wish to amend Lease Supplement 1 in certain respects
pursuant to the terms hereof.

 

A G R E E M E N T

 

NOW, THEREFORE, for mutual promises herein and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, Lessee
and Lessor do hereby agree to amend Lease Supplement 1 as follows:

 

SECTION 1.         AMENDMENTS TO LEASE SUPPLEMENT 1

 

1.1           Schedule 2. Schedule 2 to Lease Supplement 1 is hereby deleted and
replaced in its entirety with Schedule 2 to Lease Supplement 1 attached hereto.

 

1.2           Schedule 2-A. Schedule 2-A to Lease Supplement 1 is hereby deleted
and replaced in its entirety with Schedule 2-A to Lease Supplement 1 attached
hereto.

 

1.3           Schedule 4. Lease Supplement 1 is hereby amended by adding
Schedule 4 to Lease Supplement 1 attached hereto as Schedule 4 to Lease
Supplement 1 thereto.

 

SECTION 2          MISCELLANEOUS

 

2.1           Full Force and Effect. Lessor and Lessee each agree that nothing
contained in this Amendment shall be construed to in any manner affect, impair,
lessen, release, cancel, terminate or extinguish the indebtedness, liabilities
or obligations of Lessee under the Lease or any of the other Lease Documents.
Lessee shall continue to pay Rent in the amount, in the manner and at the times
specified in the Lease, as amended hereby, and to otherwise perform its
obligations under the Lease, as amended hereby, and the other Lease Documents.
In no event shall this Amendment be deemed a waiver, discharge, novation,
substitution or replacement of the Lease or any of the other Lease Documents.
Lessee hereby ratifies and confirms in all respects all of its indebtedness,
liabilities and obligations under the Lease and the other Lease Documents and
agrees that, except as expressly modified by this Amendment, the Lease and the
other Lease Documents continue in full force and effect as if set forth
specifically herein.

 

2.2           Representations and Warranties. Lessee hereby represents, warrants
and agrees that: (a) each and every representation and warranty set forth in the
Lease (as amended hereby) and the other Lease Documents continues to remain
true, accurate and complete in all respects; (b) this Amendment, the Lease (as
amended hereby) and the other Lease Documents are its valid and legally binding
obligations, fully enforceable against it in accordance with their respective
terms; (c) its execution and delivery of this Amendment and any other documents,
agreements and instruments executed or delivered in connection herewith have
been, or will be, duly authorized on its part, (d) the terms of the Lease and
the other Lease Documents have not heretofore been amended or modified by any
action or omission or course of conduct on the part of Lessor nor has Lessor
waived or relinquished any of its rights, powers or remedies under the Lease or
any of the Lease Documents; (e) no default or Event of Default presently exists;
and (f) the Rent is and continues to be secured by the Aircraft and the other
Collateral, and Lender has and shall continue to have a perfected first priority
security interest and lien with respect thereto.

 

2.3           No Further Amendments. Except as amended hereby, the Lease
Supplement 1 shall remain in full force and effect.

 

2.4           Effective Date. This Amendment is effective as of the date set
forth above.

 

2.5           Applicable Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.

 

2.6           Counterparts. This Amendment may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original fully enforceable counterpart for all purposes.

 

[The remainder of this page is intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date as set forth above.

 

LESSOR:

LESSEE:

 

 

KEY EQUIPMENT FINANCE INC.

AHERN RENTALS, INC.

 

 

 

 

 

 

 

 

Signature:

 

/s/ Donald C. Davis

 

Signature:

 

/s/ Don F. Ahern

 

 

 

 

 

 

 

Print Name:

 

Donald C. Davis

 

Print Name:

 

DON F. AHERN

 

 

 

 

 

 

 

Title:

 

Vice President

 

Title:

 

PRESIDENT

 

 

 

 

 

 

 

Date:

 

June   , 2006

 

Date:

 

JUNE   , 2006

 

 

 

 

 

 

 

Address:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

1000 South McCaslin Blvd

 

4241 S. Arville St

Superior, CO 80027

 

Las Vegas, NV 89103-3713

 

 

 

 

 

 

 

 

 

 

 

LESSEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

DON F. AHERN

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

/s/ Don F. Ahern

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

DON F. AHERN

 

 

 

 

 

 

 

 

 

 

 

Date:

 

JUNE   , 2006

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

4241 S. Arville St

 

 

 

 

Las Vegas, NV 89103-3713

 

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO

LEASE SUPPLEMENT 1

 

Financial Terms

 

Rent Commencement Date:

 

May 1st, 2006.

 

 

 

Basic Term:

 

120 months commencing on the Rent Commencement Date and continuing through and
including the Expiration Date.

 

 

 

Basic Rent Date:

 

the First day of each and every calendar month from and including the First
Basic Rent Date through the Last Basic Rent Date.

 

 

 

First Basic Rent Date:

 

May 1st, 2006.

 

 

 

Last Basic Rent Date:

 

April 1st, 2016.

 

 

 

Expiration Date:

 

May 1st, 2016.

 

 

 

Renewal Date:

 

May 1st, 2016.

 

 

 

Renewal Term:

 

Twelve (12) Months.

 

 

 

Primary Hangar Location:

 

145 E. RENO AVE., SUITE El

 

 

LAS VEGAS. NV 89119

Lessee’s Chief Executive Offices and Principal Place of Business:

 

4241 S. ARVILLE ST. LAS VEGAS, NV 891033713

 

 

 

Acceptance Date:

 

April 20th, 2006.

 

 

 

Last Acceptance Date:

 

April 20th, 2006.

 

 

 

Recovery Period:

 

5 Years.

 

 

 

Date of Last Financing:

 

April 20th, 2006.

 

 

 

Lessor’s Cost:

 

$6,580,325.00

 

 

 

Initials:

 

Lessee:

/s/ DA

 

 

Lessee:

/s/ DA

 

 

 

 

Lessor:

/s/ Donald C. Davis

 

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 TO LEASE SUPPLEMENT 1

 

This AMENDMENT NO. 1 TO LEASE SUPPLEMENT 1 dated as of          , 2006
(“Amendment”), by and between KEY EQUIPMENT FINANCE INC., a Michigan corporation
(“Lessor”) and AHERN RENTALS, INC., a Nevada corporation (“Lessee”), is made to
that certain Lease Supplement 1 dated as of April 20, 2006, (“Lease Supplement
1”) to that certain Aircraft Lease Agreement dated as of April 20, 2006, (the
“Lease”) in each case between Lessor and Lessee. Capitalized terms used herein
but not otherwise defined herein shall have the meaning set forth therefor in
the Lease. In the case of any conflict between the provisions of this Amendment
and the provisions of the Lease or Lease Supplement 1, the provisions of this
Amendment shall control construction of the terms.

 

W I T N E S S E T H:

 

WHEREAS, Lessor and Lessee wish to amend Lease Supplement 1 in certain respects
pursuant to the terms hereof.

 

A G R E E M E N T

 

NOW, THEREFORE, for mutual promises herein and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, Lessee
and Lessor do hereby agree to amend Lease Supplement 1 as follows:

 

SECTION 1.         AMENDMENTS TO LEASE SUPPLEMENT 1

 

1.1           Schedule 2. Schedule 2 to Lease Supplement 1 is hereby deleted and
replaced in its entirety with Schedule 2 to Lease Supplement 1 attached hereto.

 

1.2           Schedule 2-A. Schedule 2-A to Lease Supplement 1 is hereby deleted
and replaced in its entirety with Schedule 2-A to Lease Supplement 1 attached
hereto.

 

1.3           Schedule 4. Lease Supplement 1 is hereby amended by adding
Schedule 4 to Lease Supplement 1 attached hereto as Schedule 4 to Lease
Supplement 1 thereto.

 

SECTION 2          MISCELLANEOUS

 

2.1           Full Force and Effect. Lessor and Lessee each agree that nothing
contained in this Amendment shall be construed to in any manner affect, impair,
lessen, release, cancel, terminate or extinguish the indebtedness, liabilities
or obligations of Lessee under the Lease or any of the other Lease Documents.
Lessee shall continue to pay Rent in the amount, in the manner and at the times
specified in the Lease, as amended hereby, and to otherwise perform its
obligations under the Lease, as amended hereby, and the other Lease Documents.
In no event shall this Amendment be deemed a waiver, discharge, novation,
substitution or replacement of the Lease or any of the other Lease Documents.
Lessee hereby ratifies and confirms in all respects all of its indebtedness,
liabilities and obligations under the Lease and the other Lease Documents and
agrees that, except as expressly modified by this Amendment, the Lease and the
other Lease Documents continue in full force and effect as if set forth
specifically herein.

 

2.2           Representations and Warranties. Lessee hereby represents, warrants
and agrees that: (a) each and every representation and warranty set forth in the
Lease (as amended hereby) and the other Lease Documents continues to remain
true, accurate and complete in all respects; (b) this Amendment, the Lease (as
amended hereby) and the other Lease Documents are its valid and legally binding
obligations, fully enforceable against it in accordance with their respective
terms; (c) its execution and delivery of this Amendment and any other documents,
agreements and instruments executed or delivered in connection herewith have
been, or will be, duly authorized on its part; (d) the terms of the Lease and
the other Lease Documents have not heretofore been amended or modified by any
action or omission or course of conduct on the part of Lessor nor has Lessor
waived or relinquished any of its rights, powers or remedies under the Lease or
any of the Lease Documents; (e) no default or Event of Default presently exists;
and (f) the Rent is and continues to be secured by the Aircraft and the other
Collateral, and Lender has and shall continue to have a perfected first priority
security interest and lien with respect thereto.

 

2.3           No Further Amendments. Except as amended hereby, the Lease
Supplement 1 shall remain in full force and effect.

 

2.4           Effective Date. This Amendment is effective as of the date set
forth above.

 

2.5           Applicable Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.

 

2.6           Counterparts. This Amendment may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original fully enforceable counterpart for all purposes.

 

[The remainder of this page is intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date as set forth above.

 

LESSOR:

 

 

LESSEE:

 

 

 

 

 

 

KEY EQUIPMENT FINANCE INC.

 

AHERN RENTALS, INC.

 

 

 

 

 

Signature:

 

 

Signature:

/s/ Don F. Ahern

Print Name:

Donald C. Davis

 

Print Name:

DON F. AHERN

Title:

Vice President

 

Title:

PRESIDENT

Date:

 

 

Date:

JUNE 14, 2006

 

 

 

 

 

Address:

 

 

Address:

 

 

 

 

1000 South McCaslin Blvd

 

4241 S. Arville St

Superior, CO 80027

 

Las Vegas, NV 89103-3713

 

 

 

 

 

 

 

 

LESSEE:

 

 

 

 

 

 

 

 

 

DON F. AHERN

 

 

 

 

 

 

 

 

Signature:

/s/ Don F. Ahern

 

 

 

Print Name:

DON F. AHERN

 

 

 

Date:

JUNE 14, 2006

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

4241 S. Arville St

 

 

 

Las Vegas, NV 89103-3713

 

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO

LEASE SUPPLEMENT 1

 

Financial Terms

 

Rent Commencement Date:

 

May 1st, 2006.

 

 

 

Basic Term:

 

120 months commencing on the Rent Commencement Date and continuing through and
including the Expiration Date.

 

 

 

Basic Rent Date:

 

the First day of each and every calendar month from and including the First
Basic Rent Date through the Last Basic Rent Date.

 

 

 

First Basic Rent Date:

 

May 1st, 2006.

 

 

 

Last Basic Rent Date:

 

April 1st, 2016.

 

 

 

Expiration Date:

 

May 1st, 2016.

 

 

 

Renewal Date:

 

May 1st, 2016.

 

 

 

Renewal Term:

 

Twelve (12) Months.

 

 

 

Primary Hangar Location:

 

145 E. RENO AVE., SUITE El

 

 

LAS VEGAS, NV 89119

 

 

 

Lessee’s Chief Executive Offices

 

 

and Principal Place of Business:

 

4241 S. ARVILLE ST, LAS VEGAS, NV 891033713

 

 

 

Acceptance Date:

 

April 20th, 2006.

 

 

 

Last Acceptance Date:

 

April 20th, 2006.

 

 

 

Recovery Period:

 

5 Years.

 

 

 

Date of Last Financing:

 

April 20th, 2006.

 

 

 

Lessor’s Cost:

 

$6,580,325.00

 

 

 

Initials:

 

 

 

 

 

Lessee:

/s/ DA

 

 

 

 

 

 

Lessee:

/s/ DA

 

 

 

 

 

 

Lessor:

 

 

 

 

--------------------------------------------------------------------------------